UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05452) Exact name of registrant as specified in charter:	Putnam Premier Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	October 31, 2011 Item 1. Schedule of Investments: Putnam Premier Income Trust The fund's portfolio 10/31/11 (Unaudited) CORPORATE BONDS AND NOTES (31.9%) (a) Principal amount Value Basic materials (2.7%) Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $602,000 $547,788 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 415,000 416,038 Catalyst Paper Corp. 144A company guaranty sr. notes 11s, 2016 (Canada) 62,000 35,960 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 620,000 669,600 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 430,000 456,875 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.34711s, 2013 (Netherlands) 165,000 153,450 Dynacast International, LLC/Dynacast Finance, Inc. 144A notes 9 1/4s, 2019 140,000 128,800 Exopack Holding Corp. 144A sr. notes 10s, 2018 345,000 338,100 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 650,000 656,500 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 657,000 659,464 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 420,000 401,925 Georgia-Pacific, LLC 144A company guaranty 7 1/8s, 2017 135,000 143,163 Grohe Holding GmbH 144A company guaranty sr. notes FRN 5.528s, 2017 (Germany) EUR 721,000 928,251 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $476,000 415,310 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 375,000 370,313 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 661,000 679,178 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 270,000 377,357 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $445,000 455,013 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 553,000 622,196 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 678,400 933,558 Lyondell Chemical Co. company guaranty sr. notes 8s, 2017 $1,008,000 1,134,000 Lyondell Chemical Co. sr. notes 11s, 2018 2,150,000 2,394,563 Momentive Performance Materials, Inc. notes 9s, 2021 691,000 583,895 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) (NON) 240,000 179,400 Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A company guaranty sr. sub. notes 8 3/8s, 2018 140,000 140,000 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 500,000 545,000 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 546,000 546,000 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 834,000 1,231,982 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $125,000 135,625 Pregis Corp. company guaranty notes FRN 6.572s, 2013 EUR 80,000 106,290 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $255,000 232,050 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 130,000 180,681 Sealed Air Corp. 144A sr. unsec. notes 8 3/8s, 2021 $185,000 200,263 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.785s, 2015 (Germany) EUR 339,000 451,390 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $259,000 259,000 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 341,000 371,264 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 732,000 775,920 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 98,000 101,553 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 550,000 578,875 Styrolution GmbH 144A sr. notes 7 5/8s, 2016 (Germany) EUR 245,000 272,131 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) $291,000 340,819 Thompson Creek Metals Co., Inc. 144A company guaranty sr. notes 7 3/8s, 2018 (Canada) 240,000 199,800 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 456,000 461,700 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 502,000 499,490 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 200,000 144,000 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 494,000 518,700 Capital goods (1.8%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 466,000 477,650 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 225,000 234,563 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 244,000 240,340 American Axle & Manufacturing, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 80,000 81,000 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 185,000 201,650 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) EUR 100,000 120,266 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 265,046 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 130,000 181,347 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $689,000 744,120 Berry Plastics Corp. company guaranty notes FRN 0.447s, 2014 450,000 420,750 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 225,000 227,250 Berry Plastics Corp. notes 9 3/4s, 2021 56,000 56,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 345,000 351,900 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 330,000 346,500 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 100,000 142,985 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $889,000 920,115 Kratos Defense & Security Solutions, Inc. 144A company guaranty sr. notes 10s, 2017 81,000 83,835 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 860,000 1,059,763 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 57,000 60,705 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 587,000 587,000 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 265,000 270,300 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 350,000 449,033 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 593,000 867,485 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 8 3/4s, 2016 EUR 843,000 1,210,155 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 $310,000 316,200 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 185,000 178,525 Reynolds Group Issuer, Inc. 144A sr. notes 6 7/8s, 2021 (New Zealand) 100,000 101,000 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 120,000 110,100 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 150,000 156,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 150,000 150,000 Ryerson, Inc. company guaranty sr. notes 12s, 2015 777,000 792,540 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 345,000 362,250 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 330,000 338,250 Terex Corp. sr. unsec. sub. notes 8s, 2017 137,000 134,603 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 742,000 745,710 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 273,000 294,840 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 665,000 721,525 Zinc Capital SA 144A sr. notes 8 7/8s, 2018 (Luxembourg) EUR 250,000 268,002 Communication services (4.0%) AMC Networks, Inc. 144A company guaranty sr. unsec notes 7 3/4s, 2021 $200,000 217,000 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 170,000 176,800 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 200,000 217,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 400,000 422,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 145,000 154,425 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 449,000 449,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 403,000 418,113 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 347,000 362,615 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 195,000 195,975 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 620,000 595,200 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,445,000 1,235,475 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 550,000 470,250 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 870,000 883,050 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,110,000 1,151,625 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 160,000 173,200 CSC Holdings, LLC sr. unsec. notes 6 3/4s, 2012 196,000 198,940 CSC Holdings, LLC sr. unsec. unsub. notes 8 1/2s, 2014 285,000 312,788 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 755,000 770,100 EH Holding Corp. 144A sr. notes 6 1/2s, 2019 488,000 498,980 EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 594,000 614,790 Equinix, Inc. sr. unsec. notes 7s, 2021 305,000 323,300 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 140,000 149,450 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,586,000 1,679,178 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 979,000 1,047,530 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 7 1/2s, 2021 (Bermuda) 491,000 493,455 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 2,168,562 2,168,562 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 586,000 581,605 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 310,000 310,000 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) EUR 305,000 438,108 Kabel Deutchland GmbH 144A sr. notes 6 1/2s, 2018 (Germany) (PIK) EUR 245,000 350,475 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $285,000 297,825 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 529,000 540,241 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 $85,000 84,150 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 131,000 137,878 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 945,000 959,175 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 234,000 223,470 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 839,000 943,875 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 195,000 202,069 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 616,000 665,280 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 371,000 408,100 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 410,000 550,465 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $359,000 362,590 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 140,000 141,400 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 145,000 159,500 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 382,000 383,910 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 235,000 256,738 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 405,000 435,375 Sprint Capital Corp. company guaranty 8 3/4s, 2032 79,000 65,570 Sprint Capital Corp. company guaranty 6 7/8s, 2028 110,000 80,300 Sprint Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2012 145,000 146,450 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,450,000 2,254,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 330,000 287,100 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 145,000 200,293 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 160,000 189,563 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 142,687 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 678,000 1,002,947 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 489,000 715,563 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 677,000 984,278 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 79,000 137,721 Wind Acquisition Finance SA sr. notes Ser. REGS, 11 3/4s, 2017 (Netherlands) EUR 110,000 153,014 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 760,000 1,002,512 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg) (PIK) EUR 497,000 635,406 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $140,000 149,800 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 584,000 630,720 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 254,000 264,795 Conglomerates (—%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 270,000 291,600 Consumer cyclicals (5.6%) Academy Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 60,000 60,300 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 50,000 40,875 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 955,000 838,013 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 560,000 501,200 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 410,000 397,700 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 68,000 67,320 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 551,000 548,245 Ameristar Casinos, Inc. 144A sr. notes 7 1/2s, 2021 390,000 399,750 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 167,000 173,263 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 600,000 622,500 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 172,000 141,685 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 164,000 116,440 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 675,000 599,063 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 117,000 106,470 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 235,000 251,450 Building Materials Corp. 144A sr. notes 7s, 2020 140,000 148,400 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 180,000 187,200 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 360,000 373,500 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 320,000 316,800 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 1,150,000 866,813 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 845,000 904,150 Carlson Wagonlit BV company guaranty sr. notes FRN Ser. REGS, 7.36s, 2015 (Netherlands) EUR 506,000 577,689 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $170,000 184,450 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 265,000 229,888 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 265,000 225,250 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty sr. notes 8 1/4s, 2021 705,000 641,550 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 100,000 99,750 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017 (PIK) 661,850 681,706 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 313,000 278,570 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 214,000 156,220 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 1,083,000 1,175,055 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 305,000 308,050 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 708,000 981,158 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 $540,000 496,800 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 262,000 280,340 DISH DBS Corp. company guaranty 7 1/8s, 2016 135,000 143,438 DISH DBS Corp. company guaranty 6 5/8s, 2014 1,214,000 1,265,595 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 274,000 294,550 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 443,000 457,398 FelCor Lodging Escrow, LP 144A sr. notes 6 3/4s, 2019 (R) 695,000 641,138 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 890,000 904,602 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 250,000 265,625 General Motors Financial Co., Inc. 144A sr. notes 6 3/4s, 2018 108,000 108,989 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 480,000 453,600 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 195,000 222,210 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 260,000 290,029 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 407,000 411,070 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 140,000 144,900 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 1,007,000 1,082,525 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 350,000 336,000 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 821,000 796,370 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 698,000 949,693 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $615,000 658,050 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 75,000 98,910 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $225,000 247,500 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,760,000 1,733,600 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 155,000 162,363 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 360,000 377,100 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 1,747,000 2,175,809 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $460,000 517,462 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 760,000 39,900 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 125,000 123,438 MGM Resorts International company guaranty sr. notes 9s, 2020 240,000 265,200 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 145,000 132,675 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 1,195,000 958,988 Navistar International Corp. sr. notes 8 1/4s, 2021 684,000 740,430 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 315,000 300,825 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 345,000 380,363 Nortek, Inc. 144A company guaranty sr. notes 8 1/2s, 2021 355,000 315,063 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 266,000 260,680 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,248,000 1,464,840 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 115,000 124,200 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 380,000 389,500 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 235,000 249,688 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 230,000 236,900 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 120,000 128,100 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 625,000 614,063 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) (STP) EUR 790,000 1,237,306 QVC Inc. 144A sr. notes 7 1/2s, 2019 $275,000 299,063 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 120,000 108,000 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 325,000 329,875 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 354,000 292,050 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 330,000 340,725 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 145,000 144,638 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 344,000 377,540 Sears Holdings Corp. company guaranty 6 5/8s, 2018 323,000 278,588 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 81,000 77,760 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 165,000 168,300 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 105,000 105,788 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 135,000 142,594 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 607,000 673,770 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 45,000 45,788 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 299,000 116,610 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 146,000 102,200 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 581,000 377,650 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 235,000 328,460 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $800,000 868,000 TVN Finance Corp. III AB 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Sweden) EUR 50,000 73,257 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 $371,000 411,810 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 455,000 443,625 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 250,000 275,000 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 145,000 164,938 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 1,206,000 1,299,465 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 310,000 316,200 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 305,000 280,600 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 641,000 658,628 Consumer staples (1.7%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,500,000 886,589 Archibald Candy Corp. company guaranty sub. notes 10s, 2012 (In default) (F) (NON) $170,069 5,442 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 275,000 287,375 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 730,000 737,300 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 432,000 463,320 Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 380,000 379,050 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 232,443 220,821 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 284,000 228,620 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 142,000 155,313 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 599,000 648,418 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 279,000 280,395 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 265,000 280,900 Dole Food Co. 144A sr. notes 8s, 2016 207,000 218,385 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 1,002,000 1,235,800 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $380,000 384,750 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 300,000 345,956 Foodcorp (Pty), Ltd. 144A company guaranty sr. notes 8 3/4s, 2018 (South Africa) EUR 180,000 239,681 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 $13,000 13,130 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 155,000 161,588 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 360,000 506,381 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 $1,430,000 1,358,500 Landry's Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 164,000 173,840 Libbey Glass, Inc. sr. notes 10s, 2015 114,000 121,410 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 500,000 510,000 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 620,000 616,900 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 643,000 585,130 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 125,000 137,344 Roadhouse Financing, Inc. notes 10 3/4s, 2017 270,000 268,650 Service Corporation International sr. notes 7s, 2019 180,000 189,000 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 130,000 151,125 Spectrum Brands, Inc. sr. notes 9 1/2s, 2018 879,000 975,690 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 430,000 421,400 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 120,000 139,200 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 170,000 176,800 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 51,000 52,785 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 447,000 453,705 Energy (5.9%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 345,000 340,688 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 369,000 368,078 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 255,000 320,108 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 666,000 768,554 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 384,000 451,870 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 720,000 747,000 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 465,000 481,275 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 582,000 587,820 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 150,000 124,500 Brigham Exploration Co. company guaranty sr. unsec. notes 8 3/4s, 2018 669,000 789,420 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 814,000 826,210 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 325,000 352,625 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 914,000 941,420 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 5,000 5,088 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 1,150,000 1,316,750 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 309,000 312,090 Complete Production Services, Inc. company guaranty 8s, 2016 770,000 800,800 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 515,000 539,463 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 515,000 363,825 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $293,000 320,835 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 1,667,000 1,825,365 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 65,000 64,675 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 850,000 901,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 302,000 334,465 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 225,000 231,750 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 945,000 935,550 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 234,000 209,430 Forbes Energy Services Ltd. 144A company guaranty sr. unsec. notes 9s, 2019 340,000 321,300 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 420,000 438,900 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 780,000 840,450 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 1,855,000 2,325,688 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 485,000 509,250 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 575,000 619,563 Gazprom Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 316,000 370,004 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 485,000 557,168 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 451,000 460,020 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 1,043,000 1,095,150 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 790,000 795,925 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 492,000 480,930 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 222,000 361,002 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 $160,000 136,000 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 175,000 180,250 Korea National Oil Corp. 144A sr. unsec. notes 4s, 2016 (South Korea) 300,000 304,606 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 433,000 458,980 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 1,080,000 1,148,850 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 450,000 494,181 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 320,000 333,600 Milagro Oil & Gas 144A notes 10 1/2s, 2016 520,000 364,000 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 620,000 616,379 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 698,000 704,980 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 265,000 288,850 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 110,000 119,900 OPTI Canada, Inc. notes 8 1/4s, 2014 (Canada) (In default) (NON) 325,000 211,250 Peabody Energy Corp. company guaranty 7 3/8s, 2016 1,146,000 1,254,870 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 44,000 46,860 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 340,000 370,600 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 325,000 354,250 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 960,000 1,144,800 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 540,000 615,796 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 960,000 1,009,853 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 225,000 252,281 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 5,035,000 3,102,819 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 650,000 311,220 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 650,000 322,563 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 600,000 456,000 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,705,000 1,161,412 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 300,000 217,500 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 315,000 289,800 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 800,000 854,000 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 215,000 249,996 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 539,000 584,815 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 280,000 290,500 Plains Exploration & Production Co. company guaranty 7s, 2017 150,000 155,625 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 645,000 715,950 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 690,000 824,550 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 950,000 1,128,125 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 350,000 388,500 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 290,000 317,188 SandRidge Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 95,000 91,675 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,344,000 1,344,000 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 190,000 191,900 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 135,000 130,656 Williams Cos., Inc. (The) notes 7 3/4s, 2031 256,000 319,900 Financials (5.2%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 320,000 298,400 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 335,000 330,813 Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 117,000 118,170 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 818,000 828,225 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 851,000 857,383 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 240,000 252,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,320,000 1,333,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.52556s, 2014 85,000 74,391 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 440,000 424,600 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) BRL 855,000 527,457 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $1,350,000 1,351,664 Boparan Holdings LTD 144A Company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 (United Kingdom) EUR 135,000 165,663 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.08617s, 2012 $353,500 352,740 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 374,000 360,910 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 135,000 137,025 CIT Group, Inc. 144A bonds 7s, 2017 2,438,000 2,431,905 CIT Group, Inc. 144A bonds 7s, 2016 868,000 865,830 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 470,000 491,150 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 130,000 136,825 Commerzbank Capital Funding Trust jr. unsec. sub. bonds bank guaranty zero %, 2016 EUR 500,000 359,762 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 $395,000 395,000 Dresdner Funding Trust I 144A bonds 8.151s, 2031 579,000 451,620 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 399,000 279,300 HSBC Capital Funding LP bank guaranty jr. unsec. sub. bonds FRB 5.13s, perpetual maturity (Jersey) EUR 486,000 582,447 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $185,000 178,988 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 135,000 134,325 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 895,000 910,663 ING Groep NV jr. unsec. sub. notes 5.775s, perpetual maturity (Netherlands) 540,000 427,950 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 51,000 47,813 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 600,000 674,465 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 37,500,000 774,874 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $641,000 665,038 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 1,330,000 1,282,640 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 525,000 616,875 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 2,425,000 2,822,846 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 (R) 177,000 176,115 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 300,000 315,000 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 444,000 444,000 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 447,000 451,470 RBS Capital Trust III jr. unsec. sub. notes bank guaranty zero %, 2049 (United Kingdom) 525,000 308,438 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 600,000 394,500 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 3/4s, 2018 (Russia) 775,000 860,250 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 775,000 821,500 Sabra Health Care LP/Sabra Capital Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 (R) 133,000 131,005 Shinhan Bank 144A sr. unsec. bonds 6s, 2012 (South Korea) 257,000 263,430 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 360,000 364,705 UBS AG/ Jersey Branch jr. unsec. sub. FRB 4.28s, 2015 (Jersey) EUR 224,000 245,923 UBS AG/ Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, 2017 (Jersey) EUR 400,000 511,166 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $425,000 392,067 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.16117s, 2014 120,000 108,000 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 590,000 607,208 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 1,100,000 1,149,500 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 1,065,000 1,091,625 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 4,520,000 4,729,050 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 2,934,000 3,007,350 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 3,965,000 4,094,973 Health care (1.7%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 $325,000 313,625 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 364,000 501,929 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $236,000 254,880 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 380,000 391,400 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 455,000 647,602 CDRT Merger Sub, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 $504,000 504,000 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 857,000 877,354 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 160,000 225,291 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,070,000 1,029,875 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 110,000 110,825 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 340,000 343,400 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 383,000 407,895 Endo Pharmaceuticals Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 290,000 313,200 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 125,000 141,250 Giant Funding Corp. 144A company guaranty sr. notes 8 1/4s, 2018 511,000 537,828 HCA, Inc. sr. notes 6 1/2s, 2020 1,580,000 1,651,100 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 450,000 459,563 IASIS Healthcare, LLC/IASIS Capital Corp. 144A sr. notes 8 3/8s, 2019 865,000 800,125 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 345,000 355,350 Select Medical Corp. company guaranty 7 5/8s, 2015 201,000 186,930 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 640,000 627,200 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 329,569 330,393 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 370,000 382,950 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 276,000 316,710 Tenet Healthcare Corp. sr. notes 9s, 2015 749,000 795,813 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 471,000 532,230 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 70,000 69,300 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 170,000 169,363 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 70,000 70,000 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 16,000 10,480 Technology (1.4%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 599,000 607,985 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 (PIK) 75,000 66,563 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 377,000 333,645 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 166,000 159,360 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 310,000 263,500 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 718,000 610,300 Eagle Parent Inc. 144A company guaranty sr. unsec. notes 8 5/8s, 2019 275,000 257,125 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 193,000 210,853 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 462,000 502,425 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 1,208,603 1,172,345 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 351,000 312,390 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 175,000 185,500 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 110,000 108,900 First Data Corp. 144A sr. bonds 12 5/8s, 2021 907,000 857,115 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 85,000 89,250 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 855,000 940,500 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 1,035,000 1,076,400 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 290,000 303,775 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 716,000 787,600 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 433,000 452,485 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 817,000 847,638 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 344,000 352,600 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 431,000 448,240 Transportation (0.2%) AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 466,000 492,795 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 655,000 677,925 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 294,000 176,400 Utilities and power (1.7%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,140,000 1,251,150 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 310,000 331,700 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 1,111,000 1,227,694 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 $380,000 403,750 Calpine Corp. 144A sr. notes 7 1/4s, 2017 995,000 1,034,800 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 615,000 675,951 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 1,160,000 754,000 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 289,000 221,808 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 135,000 129,600 Edison Mission Energy sr. unsec. notes 7.2s, 2019 292,000 194,180 Edison Mission Energy sr. unsec. notes 7s, 2017 44,000 30,800 El Paso Corp. sr. unsec. notes 7s, 2017 160,000 179,200 El Paso Natural Gas Co. debs. 8 5/8s, 2022 577,000 749,212 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 1,390,000 1,452,550 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 784,000 823,200 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 692,000 747,360 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 685,000 722,675 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 105,000 110,775 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 220,000 242,000 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 1,375,000 1,388,750 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 255,000 274,576 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 120,000 122,703 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 145,000 166,493 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 310,000 266,600 Vattenfall Treasury AB jr. unsec. sub. bonds FRB 5 1/4s, 2049 (Sweden) EUR 364,000 507,595 Total corporate bonds and notes (cost $259,694,803) MORTGAGE-BACKED SECURITIES (22.1%) (a) Principal amount Value American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.43472s, 2046 $6,576,243 $2,860,666 FRB Ser. 06-4, Class 1A11, 0.43472s, 2046 6,346,966 2,760,930 American Home Mortgage Investment Trust FRB Ser. 06-2, Class 1A2, 0.40472s, 2046 (F) 6,362,445 2,257,557 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 318,946 239,210 Ser. 01-1, Class K, 6 1/8s, 2036 718,000 171,900 Ser. 07-5, Class XW, IO, 0.421056s, 2051 212,698,482 3,417,214 Banc of America Funding Corp. FRB Ser. 07-B, Class A1, 0.45472s, 2047 3,030,316 1,696,977 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.45472s, 2047 3,526,284 1,551,565 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 07-1, Class 2A1, 5.584593s, 2047 2,321,016 1,206,928 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 35A1, 5.584678s, 2036 6,436,491 3,861,895 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A3, 0.52472s, 2036 2,752,029 626,087 FRB Ser. 06-IM1, Class A1, 0.47472s, 2036 2,816,219 1,394,028 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR5, Class 1A1A, 5.238459s, 2037 1,213,054 566,442 FRB Ser. 07-AR1, Class A3, 0.46472s, 2037 5,396,609 2,536,406 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.049002s, 2044 65,008,517 278,471 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.88s, 2014 (United Kingdom) GBP 868,987 978,071 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 444,138 535,597 Countrywide Alternative Loan Trust FRB Ser. 05-84, Class 4A1, 5.71976s, 2036 $10,393,170 6,028,038 FRB Ser. 06-HY11, Class A1, 0.36472s, 2036 3,919,703 1,881,458 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.5866s, 2035 181,120 25,284 FRB Ser. 05-R3, Class AF, 0.64472s, 2035 (F) 177,837 144,064 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 691,000 224,342 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.57472s, 2036 12,053,299 3,857,056 FRB Ser. 06-AR6, Class A6, 0.43472s, 2037 (F) 5,372,292 2,523,735 FRB Ser. 06-AR3, Class A1, 0.43472s, 2036 2,213,533 814,857 FRB Ser. 06-AR6, Class A4, 0.41472s, 2037 1,459,263 806,243 FRB Ser. 06-AR3, Class A5, 0.41472s, 2036 5,270,886 3,202,064 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 552,708 530,600 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.83544s, 2014 (United Kingdom) GBP 47,565 45,888 Federal National Mortgage Association Grantor Trust Ser. 00-T6, IO, 0.78045s, 2030 $4,411,006 92,190 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.62668s, 2032 566,704 897,716 IFB Ser. 3408, Class EK, 24.81397s, 2037 392,626 564,713 IFB Ser. 2979, Class AS, 23.381123s, 2034 211,784 290,483 IFB Ser. 3072, Class SM, 22.904454s, 2035 621,031 947,631 IFB Ser. 3072, Class SB, 22.757789s, 2035 556,267 845,081 IFB Ser. 3031, Class BS, 16.116674s, 2035 835,337 1,179,282 IFB Ser. 3727, Class PS, IO, 6.45667s, 2038 6,960,392 928,516 IFB Ser. 3287, Class SE, IO, 6.45667s, 2037 2,891,067 385,206 IFB Ser. 3677, Class SA, IO, 6.30667s, 2040 20,515,032 2,463,240 IFB Ser. 3485, Class SI, IO, 6.30667s, 2036 753,278 109,376 IFB Ser. 3852, Class TB, 5.75667s, 2041 3,185,043 3,276,613 IFB Ser. 3768, Class PS, IO, 5.75667s, 2036 14,633,438 1,966,734 Ser. 3645, Class ID, IO, 5s, 2040 2,702,985 300,248 Ser. 3653, Class KI, IO, 5s, 2038 5,936,839 619,806 Ser. 3632, Class CI, IO, 5s, 2038 3,077,354 331,923 Ser. 3626, Class DI, IO, 5s, 2037 2,128,687 122,910 Ser. 3740, Class IP, IO, 5s, 2037 12,789,862 1,480,554 Ser. 3623, Class CI, IO, 5s, 2036 (F) 1,937,431 209,017 Ser. 3747, Class HI, IO, 4 1/2s, 2037 1,455,606 176,274 Ser. 3738, Class MI, IO, 4s, 2034 15,361,106 1,634,422 Ser. 3736, Class QI, IO, 4s, 2034 18,557,207 2,040,568 Ser. 3751, Class MI, IO, 4s, 2034 20,470,373 1,510,509 Ser. 3740, Class KI, IO, 4s, 2033 9,868,247 690,777 Ser. 3707, Class HI, IO, 4s, 2023 2,708,812 113,960 Ser. 3707, Class KI, IO, 4s, 2023 4,641,406 135,854 Ser. T-57, Class 1AX, IO, 0.43s, 2043 2,438,411 34,138 Ser. 3124, Class DO, PO, zero %, 2036 44,421 34,000 FRB Ser. 3072, Class TJ, zero %, 2035 1,719 1,701 FRB Ser. 3326, Class WF, zero %, 2035 28,484 28,569 FRB Ser. 3030, Class EF, zero %, 2035 38,010 34,209 FRB Ser. 3412, Class UF, zero %, 2035 12,213 12,093 FRB Ser. 3007, Class LU, zero %, 2035 19,019 15,215 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.43168s, 2036 780,878 1,414,872 IFB Ser. 07-53, Class SP, 23.30269s, 2037 543,190 760,846 IFB Ser. 08-24, Class SP, 22.38602s, 2038 471,388 742,256 IFB Ser. 05-75, Class GS, 19.51584s, 2035 598,847 836,410 IFB Ser. 05-83, Class QP, 16.75772s, 2034 604,616 806,014 IFB Ser. 11-111, Class DS, IO, 6.4s, 2038 5,338,000 991,694 IFB Ser. 10-135, Class SP, IO, 6.35528s, 2040 7,737,106 1,425,345 IFB Ser. 11-51, Class SJ, IO, 6.30528s, 2041 8,414,121 1,354,589 IFB Ser. 11-111, Class SD, IO, 6 1/4s, 2041 5,780,000 1,196,633 IFB Ser. 404, Class S13, IO, 6.15528s, 2040 14,585,190 2,020,343 IFB Ser. 10-35, Class SG, IO, 6.15528s, 2040 11,603,565 2,083,536 IFB Ser. 11-101, Class BS, IO, 5.80528s, 2039 6,617,318 1,060,756 IFB Ser. 10-124, Class SJ, IO, 5.80528s, 2038 13,971,715 2,111,126 IFB Ser. 11-51, Class SM, IO, 5.60528s, 2041 14,336,890 1,911,251 IFB Ser. 10-46, Class WS, IO, 5.50528s, 2040 11,437,665 1,299,204 Ser. 374, Class 6, IO, 5 1/2s, 2036 2,447,055 323,011 Ser. 10-21, Class IP, IO, 5s, 2039 (F) 5,617,983 796,356 Ser. 10-92, Class CI, IO, 5s, 2039 (F) 3,206,734 426,745 Ser. 398, Class C5, IO, 5s, 2039 2,219,657 288,555 Ser. 10-13, Class EI, IO, 5s, 2038 1,469,750 123,165 Ser. 378, Class 19, IO, 5s, 2035 (F) 6,475,333 835,412 Ser. 366, Class 22, IO, 4 1/2s, 2035 2,214,067 185,295 Ser. 406, Class 2, IO, 4s, 2041 8,791,508 1,274,769 Ser. 406, Class 1, IO, 4s, 2041 5,521,104 800,560 Ser. 03-W10, Class 1, IO, 1.45698s, 2043 1,085,630 48,853 Ser. 99-51, Class N, PO, zero %, 2029 66,318 61,516 FRB Ser. 05-45, Class FG, zero %, 2035 86,020 85,805 IFB Ser. 06-48, Class FG, zero %, 2036 25,726 24,057 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.089683s, 2020 5,456,804 141,877 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 891,000 431,619 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 129,840 111,831 Government National Mortgage Association IFB Ser. 11-56, Class SG, 6.82734s, 2041 3,742,669 4,014,386 IFB Ser. 11-56, Class MS, 6.82581s, 2041 6,712,002 7,170,298 IFB Ser. 10-142, Class SA, IO, 6.45528s, 2039 7,075,431 1,054,681 IFB Ser. 10-151, Class SL, IO, 6.45528s, 2039 3,670,048 694,446 IFB Ser. 11-37, Class SB, IO, 6.45528s, 2038 9,482,886 1,528,053 IFB Ser. 10-85, Class AS, IO, 6.40528s, 2039 6,932,027 1,148,117 IFB Ser. 11-37, Class SD, IO, 6.40528s, 2038 12,200,473 1,946,158 IFB Ser. 10-163, Class SI, IO, 6.38608s, 2037 9,699,556 1,615,102 IFB Ser. 10-98, Class QS, IO, 6.35528s, 2040 7,260,704 1,236,091 IFB Ser. 10-47, Class HS, IO, 6.35528s, 2039 4,021,635 715,730 IFB Ser. 10-157, Class SN, IO, 6.30667s, 2038 6,921,330 1,130,945 IFB Ser. 11-3, Class SG, IO, 6.30528s, 2041 7,039,256 1,368,713 IFB Ser. 10-88, Class SA, IO, 6.30528s, 2040 7,390,478 1,267,024 IFB Ser. 10-62, Class PS, IO, 6.25528s, 2040 5,405,931 934,848 IFB Ser. 11-79, Class AS, IO, 5.86528s, 2037 8,128,731 992,518 IFB Ser. 10-113, Class DS, IO, 5.85528s, 2039 5,611,913 862,046 IFB Ser. 10-115, Class SN, IO, 5.85528s, 2038 3,532,930 556,684 IFB Ser. 10-115, Class AS, IO, 5.80528s, 2040 5,074,710 875,641 IFB Ser. 10-116, Class SL, IO, 5.80528s, 2039 3,578,182 615,233 IFB Ser. 10-168, Class SL, IO, 5.75528s, 2040 4,442,569 735,912 IFB Ser. 10-121, Class SE, IO, 5.75528s, 2040 6,209,322 942,886 IFB Ser. 11-70, Class SM, IO, 5.64667s, 2041 5,451,000 1,492,920 IFB Ser. 11-70, Class SH, IO, 5.64667s, 2041 5,599,000 1,537,373 Ser. 11-116, Class IB, IO, 5s, 2040 11,909,368 1,324,798 Ser. 11-81, Class MI, IO, 5s, 2040 2,936,484 515,617 IFB Ser. 11-12, Class IB, IO, 4.56056s, 2040 4,450,454 632,410 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 4,239,000 584,897 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 4,196,342 651,734 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 11,901,859 1,935,837 Ser. 11-70, PO, zero %, 2041 12,438,328 9,824,413 Ser. 06-36, Class OD, PO, zero %, 2036 31,061 29,310 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.318441s, 2039 (F) 152,045,099 2,389,518 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 3A1, 2.92072s, 2036 1,989,203 815,573 FRB Ser. 06-AR39, Class A1, 0.42472s, 2037 8,417,106 3,913,954 FRB Ser. 06-AR35, Class 2A1A, 0.41472s, 2037 3,057,864 1,486,226 FRB Ser. 06-AR15, Class A1, 0.36472s, 2036 3,074,207 1,352,651 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.44472s, 2037 4,304,415 1,635,678 FRB Ser. 06-A7, Class 1A1, 0.40472s, 2036 2,349,079 1,127,558 FRB Ser. 06-A6, Class 1A1, 0.40472s, 2036 1,763,719 942,461 FRB Ser. 07-A1, Class 1A1A, 0.38472s, 2037 1,734,098 598,264 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.150035s, 2051 125,901,411 1,250,705 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 492,082 435,493 Ser. 98-C4, Class J, 5.6s, 2035 965,000 981,598 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class K, 6.529s, 2035 (F) 1,440,000 1,440,174 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.37472s, 2037 1,641,004 705,632 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.40655s, 2028 953,604 27,416 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.199434s, 2037 1,032,453 61,947 Ser. 07-C5, Class X, IO, 4.753334s, 2049 4,296,348 311,485 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 3,360,000 2,755,200 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.731347s, 2012 2,343 3 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 285,000 11,400 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 376,000 376,000 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-4, Class 1A1, 0.48472s, 2037 (F) 1,816,482 726,235 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.022917s, 2045 7,570,096 1,059,813 Ser. 07-4, Class 1A4, IO, 1s, 2045 10,433,317 423,593 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.44198s, 2035 1,697,504 232,388 Ser. 05-RF3, Class 1A, IO, 5.267449s, 2035 1,493,364 223,109 FRB Ser. 05-RF3, Class 1A, 0.59472s, 2035 (F) 1,493,364 1,045,284 FRB Ser. 05-RF1, Class A, 0.59472s, 2035 (F) 1,697,504 1,188,074 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.378367s, 2046 34,107,203 540,599 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.39472s, 2036 3,685,433 1,418,892 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-0C2, Class A3, 0.55472s, 2037 2,213,260 1,040,232 FRB Ser. 07-0C2, Class A1, 0.34472s, 2037 6,379,515 3,062,167 Total mortgage-backed securities (cost $187,331,652) ASSET-BACKED SECURITIES (10.1%) (a) Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.39472s, 2036 $271,000 $113,338 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.11972s, 2034 80,602 24,483 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 1,429,471 843,388 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-OPX1, Class A1A, 0.31472s, 2037 898,346 314,421 Conseco Finance Securitizations Corp. Ser. 00-1, Class A5, 8.06s, 2031 1,517,250 1,027,937 Ser. 00-4, Class A5, 7.97s, 2032 303,533 201,091 Ser. 02-1, Class M1F, 7.954s, 2033 1,584,000 1,784,400 FRB Ser. 02-1, Class M1A, 2.28944s, 2033 4,468,000 3,890,892 FRB Ser. 01-4, Class M1, 1.98944s, 2033 573,000 312,296 Countrywide Asset Backed Certificates FRB Ser. 06-6, Class 2A3, 0.52472s, 2036 9,381,000 2,720,490 FRB Ser. 07-3, Class 2A2, 0.41472s, 2047 2,977,000 2,102,753 FRB Ser. 07-8, Class 2A2, 0.37472s, 2037 (F) 4,125,000 3,195,302 FRB Ser. 06-25, Class 2A2, 0.36472s, 2047 1,808,904 1,582,791 FRB Ser. 07-1, Class 2A2, 0.34472s, 2037 (F) 2,985,000 2,506,166 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 925,220 37,009 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF11, Class 2A3, 0.39472s, 2036 2,540,000 1,257,300 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 4.13s, 2043 EUR 2,002,000 1,814,460 FRB Ser. 03-2, Class 3C, 3.52s, 2043 GBP 746,898 786,614 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $1,682,107 941,980 Ser. 94-4, Class B2, 8.6s, 2019 613,316 305,312 Ser. 93-1, Class B, 8.45s, 2018 283,892 212,544 Ser. 96-6, Class M1, 7.95s, 2027 1,075,000 1,096,500 Ser. 97-6, Class M1, 7.21s, 2029 1,842,000 1,577,350 Ser. 95-F, Class B2, 7.1s, 2021 16,263 15,780 Ser. 98-2, Class A6, 6.81s, 2028 478,910 510,993 Ser. 99-2, Class A7, 6.44s, 2030 201,595 213,132 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 2,540,401 2,368,924 GSAA Home Equity Trust FRB Ser. 06-3, Class A3, 0.54472s, 2036 (F) 5,724,620 2,703,552 FRB Ser. 05-15, Class 2A2, 0.49472s, 2036 2,844,211 1,652,054 FRB Ser. 05-14, Class 2A2, 0.49472s, 2035 7,952,973 3,658,368 FRB Ser. 05-11, Class 3A4, 0.49472s, 2035 2,792,319 2,094,239 FRB Ser. 06-19, Class A3A, 0.48472s, 2036 1,037,036 396,666 FRB Ser. 07-3, Class A4A, 0.46472s, 2047 3,625,241 1,576,980 FRB Ser. 06-1, Class A2, 0.46472s, 2036 2,628,925 1,038,426 FRB Ser. 07-4, Class A2, 0.44472s, 2037 1,872,495 739,636 FRB Ser. 06-8, Class 2A2, 0.42472s, 2036 19,690,587 7,088,611 FRB Ser. 06-11, Class 2A2, 0.40472s, 2036 5,171,524 2,016,894 FRB Ser. 06-12, Class A2A, 0.39472s, 2036 2,215,746 908,456 FRB Ser. 06-19, Class A1, 0.33472s, 2036 3,403,807 1,327,485 FRB Ser. 06-16, Class A1, 0.30472s, 2036 3,712,272 1,484,909 FRB Ser. 06-8, Class 2A1, 0.30472s, 2036 3,858,602 1,350,511 FRB Ser. 06-12, Class A1, 0.29472s, 2036 4,247,125 1,796,534 FRB Ser. 07-3, Class 2A1A, 0.19069s, 2047 2,656,038 1,115,536 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.24472s, 2030 768,901 23,067 Lehman XS Trust FRB Ser. 05-6, Class 1A4, 0.62472s, 2035 2,700,000 877,500 Long Beach Mortgage Loan Trust FRB Ser. 06-5, Class 2A3, 0.39472s, 2036 4,368,809 1,507,239 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.41472s, 2037 2,400,929 1,056,409 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 187,697 186,766 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.44472s, 2034 100,947 24,028 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.40472s, 2036 212,093 84,951 FRB Ser. 06-2, Class A2C, 0.39472s, 2036 298,000 156,615 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 41,915 32,707 Ser. 99-D, Class A1, 7.84s, 2029 1,312,537 1,143,548 Ser. 95-B, Class B1, 7.55s, 2021 254,013 191,489 Ser. 00-D, Class A4, 7.4s, 2030 3,139,228 1,922,777 Ser. 02-A, Class A4, 6.97s, 2032 88,153 79,888 Ser. 01-D, Class A4, 6.93s, 2031 1,058,543 775,383 Ser. 01-E, Class A4, 6.81s, 2031 1,960,730 1,561,231 Ser. 99-B, Class A3, 6.45s, 2017 287,950 259,515 Ser. 01-C, Class A2, 5.92s, 2017 1,798,795 845,434 Ser. 02-A, Class A2, 5.01s, 2020 356,683 340,388 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 326,225 301,351 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.40472s, 2037 278,802 163,025 Residential Asset Securities Corp. Ser. 01-KS3, Class AII, 0.705s, 2031 2,299,081 1,728,100 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.45472s, 2036 2,389,000 699,160 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.39472s, 2036 (F) 8,966,310 4,718,521 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 980,343 117,641 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 756,000 378,000 Total asset-backed securities (cost $99,536,326) FOREIGN GOVERNMENT BONDS AND NOTES (9.4%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $1,665,000 $1,365,300 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,136,000 1,100,875 Argentina (Republic of) sr. unsec. bonds FRB 0.639875s, 2013 3,113,000 732,956 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 13,260,000 11,936,254 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $ V, 10 1/2s, 2012 ARS 4,110,000 973,232 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.439s, 2012 $43,339,000 5,117,469 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 2,792,630 2,220,141 Brazil (Federal Republic of) unsec. notes 10s, 2017 BRL 3,500 1,992,604 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 2,365 1,398,482 Chile (Republic of) notes 5 1/2s, 2020 CLP 397,500,000 850,291 Colombia (Republic of) bonds 6 1/8s, 2041 $1,000,000 1,192,500 Colombia (Republic of) unsec. unsub. bonds 4 3/8s, 2021 700,000 731,500 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 620,000 606,066 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 1,590,000 1,747,601 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 470,000 458,301 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 210,000 202,650 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 1,305,000 1,956,051 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 920,000 1,246,600 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 750,000 885,000 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 460,000 501,855 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 1,555,000 1,940,313 Iraq (Republic of) 144A bonds 5.8s, 2028 1,275,000 1,081,200 United Mexican States sr. unsec. notes 5 3/4s, 2110 1,120,000 1,137,920 Peru (Republic of) bonds 6.95s, 2031 PEN 5,885,000 2,339,042 Philippines (Republic of) sr. unsec. unsub. bonds 6 1/2s, 2020 $1,350,000 1,603,125 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 1,800,000 2,180,826 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 55,945 67,476 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 4,686,605 5,652,607 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 950,000 1,148,313 Sri Lanka (Republic of) 144A notes 7.4s, 2015 440,000 473,906 Turkey (Republic of) bonds 16s, 2012 TRY 385,000 222,050 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $815,000 974,202 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 4,335,000 5,090,244 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 425,000 391,000 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 1,900,000 1,879,993 Ukraine (Government of) 144A bonds 7 3/4s, 2020 2,560,000 2,451,200 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 2,030,000 1,986,781 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 3,365,000 3,314,525 Venezuela (Republic of) bonds 8 1/2s, 2014 310,000 288,359 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 300,000 216,750 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 2,510,000 2,508,243 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 2,215,000 2,176,880 Total foreign government bonds and notes (cost $70,747,683) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (9.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,863,324 $2,092,891 U.S. Government Agency Mortgage Obligations (9.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 649,895 660,430 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, April 1, 2016 10,129 10,773 4 1/2s, TBA, November 1, 2041 52,000,000 54,990,000 4s, TBA, November 1, 2041 11,000,000 11,435,703 3 1/2s, December 1, 2040 442,793 450,853 3 1/2s, TBA, November 1, 2041 6,000,000 6,100,781 Total U.S. government and agency mortgage obligations (cost $75,536,732) PURCHASED OPTIONS OUTSTANDING (7.0%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $1,774,702 $137,699 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 1,774,702 121,904 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 33,939,791 2,841,439 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 33,939,791 422,550 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 28,283,159 2,682,940 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 28,283,159 2,348,916 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 28,283,159 353,822 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 28,283,159 281,700 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 11,313,264 1,064,578 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 11,313,264 112,341 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 28,283,159 2,725,082 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 28,283,159 267,276 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 5,814,000 109,071 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 15,899,614 1,536,221 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 15,899,614 148,184 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 28,466,127 2,641,657 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 28,466,127 282,099 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 28,188,000 452,981 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 28,188,000 452,981 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 28,188,000 462,001 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 5,814,000 131,745 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 28,010,000 291,584 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 28,010,000 291,584 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 28,010,000 246,488 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 28,010,000 246,488 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 28,010,000 246,488 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 28,010,000 246,488 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 28,010,000 246,488 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 28,010,000 246,488 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 13,964,000 79,455 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 5,585,000 59,033 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 21,946,000 1,024,439 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/2.075 21,946,000 255,890 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 63,127,000 223,470 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 63,127,000 81,434 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 24,567,019 563,813 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 1.86% versus the three month USD-LIBOR-BBA maturing March 2017. Mar-12/1.86 24,567,019 110,552 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 21,946,000 975,061 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.0525 21,946,000 213,974 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 33,906,055 724,911 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 1.81% versus the three month USD-LIBOR-BBA maturing February 2017. Feb-12/1.81 33,906,055 117,654 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 52,840,756 131,045 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 52,840,756 72,392 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.27 5,814,000 88,373 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 21,946,000 918,440 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.03 21,946,000 163,937 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 2014. Jan-12/1.722 CHF 36,660,000 28,650 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.953 $28,188,000 146,014 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.9475 28,188,000 142,913 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 28,188,000 149,396 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/3.60 19,720,121 2,602,267 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 52,840,756 108,218 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 52,840,756 53,369 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 2042. Jan-12/4.60 19,720,121 2,958 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.61 31,563,000 51,763 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.61 31,563,000 46,082 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.6075 31,305,000 50,088 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 2014. Dec-11/0.6075 31,305,000 45,517 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.01 21,946,000 849,969 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.01 21,946,000 102,927 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.476 63,127,000 167,287 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.476 63,127,000 24,620 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.53 63,127,000 125,118 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.53 63,127,000 46,083 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.355 23,799,000 404,583 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2021. Dec-11/2.355 23,799,000 360,555 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 2016. Dec-11/1.3525 23,799,000 159,929 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 2016. Dec-11/1.3525 23,799,000 136,130 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 2014. Dec-11/0.745 46,957,000 128,756 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 2014. Dec-11/0.745 46,957,000 98,140 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.12 17,317,395 3,986,118 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.12 17,317,395 7,446 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/2.99 45,247,117 1,783,641 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/2.99 45,247,117 1,735,679 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.1175 10,999,227 2,531,142 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.1175% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.1175 10,999,227 2,530 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.11 10,199,433 2,332,406 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.11 10,199,433 2,142 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/3.855 14,911,957 2,649,557 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 2041. Dec-11/4.355 14,911,957 298 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.5325 52,840,756 84,281 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 2013. Dec-11/0.5325 52,840,756 28,534 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/2.31 23,674,688 1,111,527 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.31% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/2.31 23,674,688 237 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/3.21 25,663,580 2,015,104 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/3.21 25,663,580 1,796 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.3175 23,799,000 255,363 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.3175 23,799,000 194,200 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/1.30 23,799,000 102,336 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 2014. Nov-11/0.715 46,957,000 81,236 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 2016. Nov-11/1.30 23,799,000 69,731 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 2014. Nov-11/0.715 46,957,000 49,774 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.425 10,374,800 963,300 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/3.425 10,374,800 14,628 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 2.85% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.85 19,176,656 899,960 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 2.85% versus the three month USD-LIBOR-BBA maturing November 2021. Nov-11/2.85 19,176,656 19 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/4.0325 13,024,182 2,811,400 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 2041. Nov-11/4.0325 13,024,182 13 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 2013. Nov-11/0.5175 52,840,756 51,784 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 2013. Nov-11/0.5175 52,840,756 1,110 Total purchased options outstanding (cost $43,274,492) SENIOR LOANS (2.5%) (a) (c) Principal amount Value Basic materials (0.2%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $204,488 $200,398 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 216,220 221,626 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7.501s, 2013 203,780 208,874 Momentive Performance Materials, Inc. bank term loan FRN 3 3/4s, 2013 370,143 347,471 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 203,975 195,816 Capital goods (—%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 135,000 135,000 Communication services (0.3%) Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 11,824 11,853 Charter Communications, Inc. bank term loan FRN Ser. C, 3.62s, 2016 1,459,112 1,446,344 Insight Midwest, LP bank term loan FRN Ser. B, 1.99s, 2014 214,082 211,406 Intelsat Jackson Holdings SA bank term loan FRN 3.246s, 2014 (Luxembourg) 885,000 843,405 Level 3 Communications, Inc. bank term loan FRN 2.495s, 2014 35,000 33,979 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 185,000 192,284 Consumer cyclicals (1.1%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 177,200 176,314 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 113,563 110,886 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.253s, 2015 625,000 551,339 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.247s, 2015 724,196 637,292 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 572,675 567,665 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 669,065 574,142 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.889s, 2016 1,003,622 790,195 Compucom Systems, Inc. bank term loan FRN 3.74s, 2014 200,831 188,781 Federal Mogul Corp. bank term loan FRN Ser. B, 2.176s, 2014 87,331 82,382 Federal Mogul Corp. bank term loan FRN Ser. C, 2.169s, 2015 44,557 42,032 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.49s, 2014 425,048 100,595 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.24s, 2014 454,999 107,683 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.24s, 2014 169,776 40,180 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.24s, 2014 (PIK) 199,184 159,596 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.24s, 2014 (PIK) 113,383 90,848 Goodman Global, Inc. bank term loan FRN 9s, 2017 426,000 426,799 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 416,710 415,370 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.617s, 2013 210,712 206,197 National Bedding Co., LLC bank term loan FRN Ser. B, 3 7/8s, 2013 149,509 147,640 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 370,000 358,834 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 92,325 90,402 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 1,303,775 533,462 Realogy Corp. bank term loan FRN Ser. B, 4.522s, 2016 800,784 698,684 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.76s, 2014 525,144 500,856 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.74s, 2014 52,317 49,897 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 493,442 493,133 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 670,438 421,957 Univision Communications, Inc. bank term loan FRN 4.489s, 2017 345,227 331,591 Consumer staples (0.2%) Claire's Stores, Inc. bank term loan FRN 2.991s, 2014 537,394 474,116 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 259,350 252,866 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 563,588 558,656 Rite Aid Corp. bank term loan FRN Ser. B, 1.99s, 2014 179,586 171,654 West Corp. bank term loan FRN Ser. B2, 2.692s, 2013 44,736 44,009 West Corp. bank term loan FRN Ser. B5, 4.567s, 2016 108,804 107,580 Energy (0.1%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1.241s, 2012 288,000 279,360 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 331,829 328,866 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 270,842 265,876 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 395,000 361,260 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 163,660 163,115 Health care (0.4%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 353,514 345,118 Ardent Medical Services, Inc. bank term loan FRN 6 1/2s, 2015 165,000 161,081 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 417,900 407,870 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 234,413 234,559 Health Management Associates, Inc. bank term loan FRN 2.119s, 2014 1,290,493 1,262,379 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 621,875 607,105 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 330,379 318,541 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.758s, 2017 1,360,286 924,314 Total senior loans (cost $22,685,445) FOREIGN GOVERNMENT AND AGENCY BONDS (0.2%) (a) Principal amount Value Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 53,200,000 $1,085,850 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 22,650,000 725,996 Total foreign government and agency bonds (cost $1,923,868) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $345,000 $513,188 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 440,000 468,600 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 94,000 89,770 Total convertible bonds and notes (cost $887,922) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 440 $328,144 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 28,680 601,133 Total preferred stocks (cost $881,237) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 9,017 $377,023 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 1,477 1,329 Lucent Technologies Capital Trust I 7.75% cv. pfd. 407 353,581 Total convertible preferred stocks (cost $2,242,405) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 117 $1,258 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 960 34,500 Total warrants (cost $35,777) COMMON STOCKS (—%) (a) Shares Value Bohai Bay Litigation, LLC (Escrow) (F) 1,327 $4,141 Trump Entertainment Resorts, Inc. (F) 224 952 Vertis Holdings, Inc. (F) 1,450 6,279 Total common stocks (cost $12,220) SHORT-TERM INVESTMENTS (37.2%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% (e) 130,200,090 $130,200,090 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, December 20, 2011 $5,000,000 4,998,707 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, December 29, 2011 15,000,000 14,995,650 U.S. Treasury Bills with an effective yield of 0.098%, April 5, 2012 (SEG) (SEGSF) 7,000,000 6,996,967 U.S. Treasury Bills with an effective yield of 0.050%, February 9, 2012 (SEGSF) 200,000 199,972 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.131%, May 3, 2012 (SEG) (SEGSF) 34,508,000 34,487,328 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.111%, July 26, 2012 (SEG) (SEGSF) 35,312,000 35,286,202 U.S. Treasury Bills with effective yields ranging from 0.094% to 0.108%, November 17, 2011 (SEG) (SEGSF) 44,879,000 44,874,905 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.094%, August 23, 2012 (SEGSF) 19,325,000 19,309,979 U.S. Treasury Bills with effective yields ranging from 0.070% to 0.085%, June 28, 2012 (SEGSF) 11,658,000 11,651,860 Total short-term investments (cost $303,001,660) TOTAL INVESTMENTS Total investments (cost $1,067,792,222) (b) FORWARD CURRENCY CONTRACTS at 10/31/11 (aggregate face value $640,274,519) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 11/16/11 $742,259 $677,132 $(65,127) Brazilian Real Buy 11/16/11 772,355 713,680 58,675 British Pound Sell 11/16/11 1,091,291 1,052,839 (38,452) Canadian Dollar Sell 11/16/11 1,984,375 1,888,527 (95,848) Chilean Peso Buy 11/16/11 125,887 115,806 10,081 Czech Koruna Buy 11/16/11 576,297 549,120 27,177 Euro Buy 11/16/11 3,946,445 3,817,871 128,574 Hungarian Forint Buy 11/16/11 39,195 38,011 1,184 Japanese Yen Sell 11/16/11 3,304,429 3,315,337 10,908 Mexican Peso Sell 11/16/11 347,642 335,960 (11,682) Norwegian Krone Sell 11/16/11 623,235 590,838 (32,397) Russian Ruble Buy 11/16/11 14,510 13,367 1,143 Singapore Dollar Buy 11/16/11 503,584 482,109 21,475 South African Rand Sell 11/16/11 37,110 36,561 (549) South Korean Won Sell 11/16/11 26,995 24,909 (2,086) Swedish Krona Sell 11/16/11 1,794,645 1,699,135 (95,510) Swiss Franc Buy 11/16/11 1,976,020 1,896,959 79,061 Taiwan Dollar Sell 11/16/11 1,439,225 1,402,672 (36,553) Turkish Lira Sell 11/16/11 696,984 647,996 (48,988) Barclays Bank PLC Australian Dollar Buy 11/16/11 7,529,173 7,784,882 (255,709) Brazilian Real Buy 11/16/11 783,850 721,786 62,064 British Pound Sell 11/16/11 10,506,005 10,255,802 (250,203) Canadian Dollar Sell 11/16/11 6,530,554 6,447,207 (83,347) Chilean Peso Sell 11/16/11 4,524 4,159 (365) Czech Koruna Buy 11/16/11 678,509 646,046 32,463 Euro Buy 11/16/11 1,509,126 1,258,498 250,628 Hungarian Forint Sell 11/16/11 2,472,788 2,491,798 19,010 Indian Rupee Sell 11/16/11 3,466,313 3,400,820 (65,493) Indonesian Rupiah Sell 11/16/11 601,851 571,310 (30,541) Japanese Yen Buy 11/16/11 1,950,530 1,896,704 53,826 Malaysian Ringgit Buy 11/16/11 126,493 120,997 5,496 Mexican Peso Sell 11/16/11 525,989 477,812 (48,177) New Zealand Dollar Buy 11/16/11 251,833 236,512 15,321 Norwegian Krone Buy 11/16/11 8,895,077 8,764,359 130,718 Polish Zloty Buy 11/16/11 109,253 142,251 (32,998) Russian Ruble Buy 11/16/11 14,510 13,338 1,172 Singapore Dollar Buy 11/16/11 279,247 266,982 12,265 South Korean Won Buy 11/16/11 1,463,682 1,455,525 8,157 Swedish Krona Sell 11/16/11 8,696,068 8,393,526 (302,542) Swiss Franc Sell 11/16/11 3,360,670 3,225,150 (135,520) Taiwan Dollar Buy 11/16/11 496,889 534,283 (37,394) Thai Baht Sell 11/16/11 114,541 112,449 (2,092) Turkish Lira Buy 11/16/11 1,479,181 1,376,875 102,306 Citibank, N.A. Australian Dollar Buy 11/16/11 13,301,542 12,898,219 403,323 Brazilian Real Sell 11/16/11 2,320,431 2,138,988 (181,443) British Pound Sell 11/16/11 7,189,530 7,041,110 (148,420) Canadian Dollar Sell 11/16/11 9,735,330 9,573,453 (161,877) Chilean Peso Sell 11/16/11 456,512 419,421 (37,091) Czech Koruna Sell 11/16/11 551,064 527,904 (23,160) Danish Krone Buy 11/16/11 497,070 477,398 19,672 Euro Sell 11/16/11 9,889,148 9,805,094 (84,054) Hungarian Forint Buy 11/16/11 214,833 208,618 6,215 Japanese Yen Sell 11/16/11 6,837,972 6,971,521 133,549 Mexican Peso Buy 11/16/11 513,631 497,334 16,297 New Zealand Dollar Buy 11/16/11 35,549 33,374 2,175 Norwegian Krone Buy 11/16/11 946,310 897,149 49,161 Polish Zloty Buy 11/16/11 1,844,551 1,752,020 92,531 Singapore Dollar Sell 11/16/11 823,395 787,980 (35,415) South African Rand Sell 11/16/11 1,250,762 1,232,537 (18,225) South Korean Won Buy 11/16/11 111,825 103,181 8,644 Swedish Krona Sell 11/16/11 350,840 332,486 (18,354) Swiss Franc Buy 11/16/11 1,639,429 1,573,388 66,041 Taiwan Dollar Buy 11/16/11 527,831 562,401 (34,570) Turkish Lira Buy 11/16/11 560,766 521,954 38,812 Credit Suisse AG Australian Dollar Buy 11/16/11 13,600,024 13,493,380 106,644 Brazilian Real Sell 11/16/11 1,087,787 1,004,073 (83,714) British Pound Buy 11/16/11 710,272 522,040 188,232 Canadian Dollar Sell 11/16/11 15,677,522 15,294,548 (382,974) Chilean Peso Buy 11/16/11 18,119 16,651 1,468 Czech Koruna Buy 11/16/11 74,013 70,564 3,449 Euro Sell 11/16/11 15,071,339 14,964,522 (106,817) Hungarian Forint Sell 11/16/11 1,375,297 1,334,044 (41,253) Indian Rupee Sell 11/16/11 2,413,396 2,367,322 (46,074) Japanese Yen Sell 11/16/11 1,187,343 1,276,024 88,681 Malaysian Ringgit Buy 11/16/11 87,477 83,611 3,866 Mexican Peso Buy 11/16/11 1,030,117 1,009,611 20,506 Norwegian Krone Buy 11/16/11 9,402,971 9,618,266 (215,295) Polish Zloty Sell 11/16/11 449,381 430,580 (18,801) Russian Ruble Sell 11/16/11 3,022 2,778 (244) South African Rand Buy 11/16/11 1,083,511 1,074,353 9,158 South Korean Won Sell 11/16/11 852,471 795,323 (57,148) Swedish Krona Sell 11/16/11 4,350,686 4,582,980 232,294 Swiss Franc Sell 11/16/11 2,024,788 1,941,546 (83,242) Taiwan Dollar Buy 11/16/11 382,785 422,657 (39,872) Turkish Lira Sell 11/16/11 381,208 354,675 (26,533) Deutsche Bank AG Australian Dollar Sell 11/16/11 7,348,947 6,563,082 (785,865) Brazilian Real Buy 11/16/11 1,037,741 960,968 76,773 British Pound Sell 11/16/11 1,874,872 1,808,345 (66,527) Canadian Dollar Sell 11/16/11 1,631,247 1,859,781 228,534 Chilean Peso Sell 11/16/11 115,660 106,369 (9,291) Czech Koruna Sell 11/16/11 819,458 781,062 (38,396) Euro Sell 11/16/11 859,018 1,031,270 172,252 Hungarian Forint Sell 11/16/11 167,600 162,508 (5,092) Malaysian Ringgit Sell 11/16/11 425,791 407,480 (18,311) Mexican Peso Sell 11/16/11 35,899 34,139 (1,760) New Zealand Dollar Sell 11/16/11 996,746 936,341 (60,405) Norwegian Krone Buy 11/16/11 234,308 406,291 (171,983) Peruvian New Sol Sell 11/16/11 1,931,965 1,872,939 (59,026) Polish Zloty Buy 11/16/11 2,026,702 1,948,176 78,526 Singapore Dollar Sell 11/16/11 859,895 822,716 (37,179) South Korean Won Buy 11/16/11 1,640,889 1,619,384 21,505 Swedish Krona Sell 11/16/11 2,385,689 2,257,013 (128,676) Swiss Franc Buy 11/16/11 1,766,363 1,694,634 71,729 Taiwan Dollar Buy 11/16/11 1,320,227 1,336,824 (16,597) Turkish Lira Sell 11/16/11 646,881 600,597 (46,284) Goldman Sachs International Australian Dollar Buy 11/16/11 8,177,795 8,195,638 (17,843) British Pound Buy 11/16/11 4,424,326 4,267,636 156,690 Canadian Dollar Sell 11/16/11 4,526,071 4,484,564 (41,507) Chilean Peso Sell 11/16/11 682,218 626,824 (55,394) Euro Sell 11/16/11 371,471 357,988 (13,483) Hungarian Forint Sell 11/16/11 1,023,130 992,963 (30,167) Japanese Yen Sell 11/16/11 478,336 487,608 9,272 Norwegian Krone Buy 11/16/11 4,357,587 4,385,527 (27,940) Polish Zloty Buy 11/16/11 534,617 514,607 20,010 South African Rand Sell 11/16/11 94,139 92,628 (1,511) Swedish Krona Sell 11/16/11 2,423,145 2,296,179 (126,966) Swiss Franc Buy 11/16/11 186,071 178,470 7,601 HSBC Bank USA, National Association Australian Dollar Buy 11/16/11 14,880,147 14,484,435 395,712 British Pound Sell 11/16/11 5,037,638 4,854,309 (183,329) Canadian Dollar Sell 11/16/11 6,129,537 6,142,443 12,906 Euro Sell 11/16/11 16,122,249 15,823,774 (298,475) Indian Rupee Sell 11/16/11 2,430,672 2,382,927 (47,745) Japanese Yen Sell 11/16/11 253,482 258,567 5,085 New Zealand Dollar Sell 11/16/11 32,479 30,491 (1,988) Norwegian Krone Sell 11/16/11 6,374,377 6,037,885 (336,492) Singapore Dollar Buy 11/16/11 1,318,851 1,262,088 56,763 South Korean Won Sell 11/16/11 1,413,402 1,301,229 (112,173) Swiss Franc Buy 11/16/11 2,000,062 1,918,088 81,974 Taiwan Dollar Sell 11/16/11 233,500 227,554 (5,946) JPMorgan Chase Bank, N.A. Australian Dollar Buy 11/16/11 9,051,883 9,531,941 (480,058) Brazilian Real Sell 11/16/11 1,158,097 1,065,716 (92,381) British Pound Sell 11/16/11 491,467 623,754 132,287 Canadian Dollar Sell 11/16/11 7,525,599 7,276,911 (248,688) Chilean Peso Buy 11/16/11 156,719 143,967 12,752 Czech Koruna Sell 11/16/11 643,060 613,320 (29,740) Euro Sell 11/16/11 9,174,430 9,385,578 211,148 Hungarian Forint Sell 11/16/11 2,478,618 2,498,162 19,544 Japanese Yen Buy 11/16/11 1,104,408 1,005,936 98,472 Malaysian Ringgit Sell 11/16/11 871,351 832,840 (38,511) Mexican Peso Buy 11/16/11 220,235 213,259 6,976 New Zealand Dollar Buy 11/16/11 161,910 151,883 10,027 Norwegian Krone Buy 11/16/11 956,592 904,581 52,011 Peruvian New Sol Sell 11/16/11 424,746 413,470 (11,276) Polish Zloty Sell 11/16/11 3,447,742 3,275,649 (172,093) Russian Ruble Sell 11/16/11 796,934 732,515 (64,419) Singapore Dollar Sell 11/16/11 177,876 170,064 (7,812) South African Rand Buy 11/16/11 551,904 557,651 (5,747) South Korean Won Buy 11/16/11 1,028,695 1,056,353 (27,658) Swedish Krona Sell 11/16/11 1,262,091 1,193,153 (68,938) Swiss Franc Buy 11/16/11 2,492,871 2,391,561 101,310 Taiwan Dollar Sell 11/16/11 2,051,150 2,001,664 (49,486) Thai Baht Sell 11/16/11 108,866 106,810 (2,056) Turkish Lira Sell 11/16/11 387,858 360,126 (27,732) Royal Bank of Scotland PLC (The) Australian Dollar Buy 11/16/11 14,592,579 14,993,557 (400,978) Brazilian Real Sell 11/16/11 1,347,600 1,237,920 (109,680) British Pound Buy 11/16/11 6,419,774 6,136,794 282,980 Canadian Dollar Sell 11/16/11 3,339,217 2,906,899 (432,318) Chilean Peso Buy 11/16/11 56,735 52,104 4,631 Czech Koruna Sell 11/16/11 757,786 722,222 (35,564) Euro Sell 11/16/11 17,103,983 16,864,338 (239,645) Hungarian Forint Sell 11/16/11 2,886,404 2,904,833 18,429 Indian Rupee Sell 11/16/11 2,076,980 2,038,147 (38,833) Japanese Yen Buy 11/16/11 4,645,730 4,395,597 250,133 Malaysian Ringgit Buy 11/16/11 632,336 608,061 24,275 Mexican Peso Buy 11/16/11 126,695 123,364 3,331 New Zealand Dollar Buy 11/16/11 613,302 576,058 37,244 Norwegian Krone Buy 11/16/11 12,111,433 12,404,500 (293,067) Polish Zloty Sell 11/16/11 951,002 903,268 (47,734) Russian Ruble Sell 11/16/11 3,026 2,782 (244) Singapore Dollar Buy 11/16/11 151,020 144,867 6,153 South African Rand Sell 11/16/11 179,047 176,681 (2,366) South Korean Won Sell 11/16/11 811,667 748,492 (63,175) Swedish Krona Sell 11/16/11 3,665,550 3,465,802 (199,748) Swiss Franc Sell 11/16/11 6,838,930 6,562,432 (276,498) Taiwan Dollar Buy 11/16/11 157,042 199,188 (42,146) Turkish Lira Sell 11/16/11 70,110 65,266 (4,844) State Street Bank and Trust Co. Australian Dollar Buy 11/16/11 21,067,648 20,614,847 452,801 Brazilian Real Sell 11/16/11 258,071 237,329 (20,742) British Pound Sell 11/16/11 8,740,294 8,616,422 (123,872) Canadian Dollar Sell 11/16/11 4,193,202 3,868,773 (324,429) Czech Koruna Buy 11/16/11 616,397 587,719 28,678 Euro Sell 11/16/11 22,252,693 22,235,221 (17,472) Hungarian Forint Buy 11/16/11 422,772 409,694 13,078 Indonesian Rupiah Sell 11/16/11 1,239,160 1,183,883 (55,277) Japanese Yen Sell 11/16/11 4,086,441 4,335,117 248,676 Malaysian Ringgit Buy 11/16/11 80,182 76,841 3,341 Mexican Peso Sell 11/16/11 1,435,002 1,390,286 (44,716) Norwegian Krone Buy 11/16/11 16,360,712 16,594,039 (233,327) Polish Zloty Buy 11/16/11 471,294 486,664 (15,370) Russian Ruble Buy 11/16/11 14,510 13,337 1,173 Singapore Dollar Sell 11/16/11 265,061 271,668 6,607 South African Rand Sell 11/16/11 658,353 648,334 (10,019) South Korean Won Sell 11/16/11 2,029 1,873 (156) Swedish Krona Buy 11/16/11 2,384,187 2,468,839 (84,652) Swiss Franc Buy 11/16/11 3,282,162 3,148,259 133,903 Taiwan Dollar Sell 11/16/11 290,232 234,670 (55,562) Thai Baht Buy 11/16/11 1,123,858 1,106,865 16,993 Turkish Lira Sell 11/16/11 1,912,296 1,814,372 (97,924) Turkish Lira Buy 11/16/11 1,885,074 1,833,038 52,036 UBS AG Australian Dollar Buy 11/16/11 12,507,414 12,571,184 (63,770) Brazilian Real Sell 11/16/11 1,212,265 1,118,551 (93,714) British Pound Sell 11/16/11 11,283,156 11,240,427 (42,729) Canadian Dollar Sell 11/16/11 986,671 673,546 (313,125) Czech Koruna Buy 11/16/11 367,445 350,377 17,068 Euro Sell 11/16/11 11,972,013 12,053,494 81,481 Hungarian Forint Sell 11/16/11 721,341 699,919 (21,422) Indian Rupee Sell 11/16/11 3,069,650 3,020,149 (49,501) Japanese Yen Sell 11/16/11 5,356,465 5,523,870 167,405 Mexican Peso Buy 11/16/11 86,345 83,624 2,721 New Zealand Dollar Sell 11/16/11 161,990 152,139 (9,851) Norwegian Krone Buy 11/16/11 13,030,020 13,307,899 (277,879) Polish Zloty Buy 11/16/11 164,068 170,793 (6,725) Russian Ruble Sell 11/16/11 3,029 2,789 (240) Singapore Dollar Sell 11/16/11 228,322 245,923 17,601 South African Rand Buy 11/16/11 1,070,847 1,053,059 17,788 South Korean Won Sell 11/16/11 339,872 313,732 (26,140) Swedish Krona Sell 11/16/11 640,490 601,557 (38,933) Swiss Franc Sell 11/16/11 1,268,427 1,217,344 (51,083) Taiwan Dollar Buy 11/16/11 1,003,710 1,028,933 (25,223) Thai Baht Sell 11/16/11 114,544 112,632 (1,912) Turkish Lira Buy 11/16/11 16,795 61,061 (44,266) Westpac Banking Corp. Australian Dollar Buy 11/16/11 9,724,388 9,732,665 (8,277) British Pound Buy 11/16/11 2,847,195 2,759,237 87,958 Canadian Dollar Sell 11/16/11 6,184,597 6,062,121 (122,476) Euro Sell 11/16/11 12,291,132 12,220,149 (70,983) Japanese Yen Buy 11/16/11 6,517,957 6,507,462 10,495 New Zealand Dollar Buy 11/16/11 9,938 9,327 611 Norwegian Krone Buy 11/16/11 775,989 735,952 40,037 Swedish Krona Sell 11/16/11 2,011,422 1,906,320 (105,102) Swiss Franc Sell 11/16/11 96,739 92,839 (3,900) Total FUTURES CONTRACTS OUTSTANDING at 10/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 16 $1,882,371 Dec-11 $4,872 Canadian Government Bond 10 yr (Long) 96 12,646,862 Dec-11 52,539 Euro-Bobl 5 yr (Short) 8 1,354,255 Dec-11 2,408 Euro-Bund 10 yr (Long) 214 40,114,266 Dec-11 (457,727) Euro-Schatz 2 yr (Short) 224 33,999,834 Dec-11 68,749 Euro-Swiss Franc 3 Month (Short) 36 10,250,854 Dec-11 (62,619) Euro-Swiss Franc 3 Month (Short) 87 24,792,720 Jun-12 (286,407) Euro-Swiss Franc 3 Month (Short) 87 24,792,720 Dec-12 (373,556) Euro-Swiss Franc 3 Month (Short) 87 24,785,287 Mar-12 (220,503) Japanese Government Bond 10 yr (Long) 22 39,975,953 Dec-11 (191,480) Japanese Government Bond 10 yr Mini (Long) 16 2,910,207 Dec-11 (10,110) U.K. Gilt 10 yr (Long) 37 7,635,245 Dec-11 63,778 U.S. Treasury Bond 30 yr (Long) 18 2,502,563 Dec-11 27,528 U.S. Treasury Bond 30 yr (Long) 91 13,866,125 Dec-11 882,100 U.S. Treasury Note 10 yr (Long) 995 128,417,188 Dec-11 (347,891) Total WRITTEN OPTIONS OUTSTANDING at 10/31/11 (premiums received $92,750,846) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $7,284,400 Aug-15/4.375 $528,191 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 7,284,400 Aug-15/4.375 1,806,269 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 7,284,400 Aug-15/4.46 497,087 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 7,284,400 Aug-15/4.46 1,888,437 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October 2021. 5,585,000 Oct-16/2.7975 143,088 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October 2021. 13,964,000 Oct-16/2.5625 298,690 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 2026. 64,500,748 Aug-16/5.35 1,988,236 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 64,500,748 Aug-16/4.35 7,238,983 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 27,536,670 Aug-16/4.28 1,434,385 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 27,536,670 Aug-16/4.28 2,985,801 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 18,053,080 Aug-16/4.68 769,061 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 18,053,080 Aug-16/4.68 2,332,295 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 15,044,234 Jul-16/4.67 643,592 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2026. 15,044,234 Jul-16/4.67 1,935,320 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 15,044,234 Jul-16/4.80 602,822 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 2026. 15,044,234 Jul-16/4.80 2,052,079 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,017,693 Jul-16/4.80 240,768 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,017,693 Jul-16/4.80 820,813 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 15,044,234 Jul-16/4.815 597,106 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 2026. 15,044,234 Jul-16/4.815 2,065,829 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 8,457,241 Jul-16/4.79 339,643 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 8,457,241 Jul-16/4.79 1,149,770 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 15,141,557 Jul-16/4.74 622,621 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 15,141,557 Jul-16/4.74 2,012,222 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 13,521,750 Jun-16/4.815 525,050 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 2026. 13,521,750 Jun-16/4.815 1,866,245 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 4,622,106 Jun-16/5.12 84,261 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 4,548,270 Jun-16/4.89 91,347 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 4,519,392 Jun-16/4.575 104,669 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 4,622,106 Jun-16/4.12 274,692 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 4,548,270 Jun-16/4.39 308,755 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 4,519,392 Jun-16/4.575 334,164 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 71,799,174 May-16/4.705 1,544,400 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 71,799,174 May-16/4.705 5,645,066 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 96,509,800 Sep-15/4.04 4,857,338 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 96,509,800 Sep-15/4.04 9,359,134 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 4,389,140 Feb-15/5.36 88,511 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 2025. 4,389,140 Feb-15/5.36 825,676 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 14,006,560 Feb-15/5.27 296,267 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 2025. 14,006,560 Feb-15/5.27 2,544,712 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 11,155,187 Aug-14/4.20 358,862 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 2024. 11,155,187 Aug-14/4.20 1,294,303 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 9,295,989 Jul-14/4.19 299,303 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 2024. 9,295,989 Jul-14/4.19 1,074,635 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 3,718,396 Jul-14/4.34 108,849 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 9,295,989 Jul-14/4.35 270,402 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 2024. 3,718,396 Jul-14/4.34 465,711 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 2024. 9,295,989 Jul-14/4.35 1,170,430 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 9,296,013 Jul-14/4.3725 265,634 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 2024. 9,296,013 Jul-14/4.3725 1,186,543 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 5,225,818 Jul-14/4.36 149,986 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 2024. 5,225,818 Jul-14/4.36 662,670 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 9,356,126 Jul-14/4.29 280,478 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 2024. 9,356,126 Jul-14/4.29 1,143,524 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 2018. 38,999,000 Sep-13/4.82 4,777,534 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 74,503,300 Aug-12/2.855 1,925,910 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 74,503,300 Aug-12/2.855 3,718,460 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 21,595,000 Aug-12/2.73 647,202 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 21,595,000 Aug-12/2.73 925,994 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 3,304,000 Jul-12/2.6825 133,382 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 23,283,000 Jul-12/2.6075 846,337 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 23,283,000 Jul-12/2.6075 846,337 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 23,283,000 Jul-12/2.61875 859,143 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 19,551,000 May-12/5.51 5,307,705 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 4,547,000 Apr-12/2.60 157,826 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.498 652,969 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.498 652,969 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 14,182,400 Apr-12/4.8675 2,411 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.4275 576,334 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.4275 576,334 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.4275 576,334 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.4275 576,334 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.4275 576,334 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 22,408,000 Apr-12/2.4275 576,334 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 14,182,400 Apr-12/4.8675 3,071,341 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January 2022. 4,345,000 Jan-12/2.52 117,402 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 2014. CHF 36,660,000 Jan-12/0.722 495,399 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January 2022. 19,168,000 Jan-12/2.4475 428,405 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January 2022. 19,168,000 Jan-12/2.453 433,964 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January 2022. 19,168,000 Jan-12/2.46325 441,822 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 2016. 42,713,808 Dec-11/2.28 3,844 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing December 2016. 42,713,808 Dec-11/2.28 1,898,629 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 2016. 51,335,564 Dec-11/1.29 214,069 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 2016. 51,335,564 Dec-11/1.29 404,011 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 2016. 28,001,245 Dec-11/2.225 1,680 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing December 2016. 28,001,245 Dec-11/2.225 1,182,493 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 2016. 25,800,117 Dec-11/2.24 1,290 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing December 2016. 25,800,117 Dec-11/2.24 1,109,921 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 2018. 38,999,000 Sep-13/4.82 167,540 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 19,551,000 May-12/5.51 1,369 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June 2021. 24,502,934 May-16/5.11 447,424 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2021. 24,125,492 May-16/4.86 489,603 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 24,005,421 May-16/4.60 547,324 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June 2021. 24,502,934 May-16/4.11 1,448,834 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June 2021. 24,125,492 May-16/4.36 1,614,671 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June 2021. 24,005,421 May-16/4.60 1,795,197 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 44,321,532 May-16/4.765 931,461 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 44,321,532 May-16/4.765 3,572,537 Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/11 (proceeds receivable $6,076,171) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, November 1, 2041 $6,000,000 11/14/11 $6,100,781 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $27,401,000 $1,771,475 8/8/21 4.7% 3 month USD-LIBOR-BBA $(4,400,602) 24,616,000 1,584,040 8/16/21 4.765% 3 month USD-LIBOR-BBA (4,086,913) 12,369,000 796,564 8/17/21 4.55% 3 month USD-LIBOR-BBA (1,807,197) 16,701,000 1,078,050 8/19/21 4.475% 3 month USD-LIBOR-BBA (2,319,131) 253,134,200 29,095 7/8/13 0.68% 3 month USD-LIBOR-BBA (1,028,069) 51,553,300 — 9/23/13 3 month USD-LIBOR-BBA 0.45% (96,414) 65,754,000 — 9/26/13 3 month USD-LIBOR-BBA 0.5075% (49,622) 7,231,000 — 9/30/21 3 month USD-LIBOR-BBA 2.1825% (78,444) 98,556,000 — 10/3/13 3 month USD-LIBOR-BBA 0.54875% (1,276) 52,049,000 — 10/5/13 3 month USD-LIBOR-BBA 0.597% 47,779 6,750,000 — 10/11/21 3 month USD-LIBOR-BBA 2.18% (81,722) 31,715,000 — 10/11/21 3 month USD-LIBOR-BBA 2.3% (35,215) 10,910,000 — 10/11/21 3 month USD-LIBOR-BBA 2.245% (67,107) 12,332,000 — 8/2/21 2.97236% 3 month USD-LIBOR-BBA (824,795) 20,789,000 — 10/14/26 3 month USD-LIBOR-BBA 2.74% 60,984 AUD 5,940,000 — 4/18/21 6.10% 6 month AUD-BBR-BBSW (478,056) CAD 3,260,000 — 9/14/21 2.4075% 3 month CAD-BA-CDOR 49,335 CAD 3,875,000 — 10/6/21 3 month CAD-BA-CDOR 2.445% (51,073) CAD 5,190,000 — 10/31/21 2.64% 3 month CAD-BA-CDOR — EUR 36,200,000 — 6/14/13 1 year EUR-EONIA-OIS-COMPOUND 1.711561% 961,470 GBP 1,883,000 — 10/11/21 2.76% 6 month GBP-LIBOR-BBA (19,928) JPY 1,726,000,000 — 9/21/21 0.98375% 6 month JPY-LIBOR-BBA 59,847 JPY 687,000,000 — 10/6/21 6 month JPY-LIBOR-BBA 0.98625% (27,872) JPY 707,000,000 — 10/13/21 0.9925% 6 month JPY-LIBOR-BBA 36,828 Barclays Bank PLC $29,996,182 271,465 9/8/16 2.065% 3 month USD-LIBOR-BBA (950,781) 3,014,000 — 9/15/20 2.032% 3 month USD-LIBOR-BBA 30,612 36,812,800 4,174 9/16/21 2.21% 3 month USD-LIBOR-BBA 268,990 41,217,000 124,271 9/16/31 2.88% 3 month USD-LIBOR-BBA (101,347) 74,195,500 500,324 9/16/41 3.04% 3 month USD-LIBOR-BBA (827,324) 44,660,500 — 9/19/13 0.51% 3 month USD-LIBOR-BBA 28,284 32,962,000 — 9/19/20 2.12% 3 month USD-LIBOR-BBA 104,984 15,192,500 — 9/19/41 3 month USD-LIBOR-BBA 3.035% 252,993 19,079,000 — 9/20/20 2.136% 3 month USD-LIBOR-BBA 36,197 43,046,800 — 9/21/13 3 month USD-LIBOR-BBA 0.4925% (43,660) 78,690,600 — 9/22/13 0.4775% 3 month USD-LIBOR-BBA 104,435 248,793,800 (95,687) 2/17/14 1.62% 3 month USD-LIBOR-BBA (6,585,261) 11,961,000 — 9/22/21 3 month USD-LIBOR-BBA 2.18% (125,026) 7,601,000 — 9/22/41 2.975% 3 month USD-LIBOR-BBA (31,761) 65,754,000 — 9/26/13 3 month USD-LIBOR-BBA 0.50625% (51,674) 61,576,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (35,188) 25,999,000 — 9/28/21 2.041% 3 month USD-LIBOR-BBA 616,481 204,668,000 — 9/28/13 3 month USD-LIBOR-BBA 0.511043% (148,214) 145,366,700 27,412 6/17/13 0.64% 3 month USD-LIBOR-BBA (490,661) 10,897,000 — 9/29/41 3 month USD-LIBOR-BBA 2.857% (222,029) 8,779,000 — 9/29/21 3 month USD-LIBOR-BBA 2.155% (117,193) 80,920,000 — 9/30/13 3 month USD-LIBOR-BBA 0.53% (28,421) 4,846,000 — 9/30/21 2.165% 3 month USD-LIBOR-BBA 60,349 1,362,000 — 9/30/21 3 month USD-LIBOR-BBA 2.225% (9,468) 2,640,000 — 10/3/41 2.8175% 3 month USD-LIBOR-BBA 75,922 55,436,000 — 10/3/13 3 month USD-LIBOR-BBA 0.543% (7,064) 6,913,000 — 10/4/21 2.089% 3 month USD-LIBOR-BBA 136,977 7,549,000 — 10/6/21 1.999% 3 month USD-LIBOR-BBA 213,161 1,370,200 (66,592) 8/25/41 3 month USD-LIBOR-BBA 4.47% 360,659 20,588,600 — 3/10/18 3.06% 3 month USD-LIBOR-BBA (1,800,827) 3,619,000 (E) — 4/11/22 2.265% 3 month USD-LIBOR-BBA 68,761 78,933,600 — 10/7/18 3 month USD-LIBOR-BBA 1.73% (447,795) 241,578,000 — 10/7/13 3 month USD-LIBOR-BBA 0.636% 402,857 30,231,000 — 10/7/21 2.11% 3 month USD-LIBOR-BBA 548,684 609,000 — 10/7/41 3 month USD-LIBOR-BBA 2.668% (36,240) 1,789,110 (8,767) 10/11/16 3 month USD-LIBOR-BBA 1.97% 51,734 5,154,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% (22,575) 416,000 — 10/24/13 0.648% 3 month USD-LIBOR-BBA (713) 9,231,000 — 10/24/21 2.363% 3 month USD-LIBOR-BBA (32,744) 50,797,000 — 10/27/13 0.64625% 3 month USD-LIBOR-BBA (82,960) 18,867,799 (290,564) 9/21/21 3 month USD-LIBOR-BBA 3.14% 1,175,227 22,361,836 (425,993) 10/21/21 3 month USD-LIBOR-BBA 3.17% 1,311,628 10,160,000 — 8/1/21 3.06% 3 month USD-LIBOR-BBA (762,214) 9,397,000 — 8/2/21 3 month USD-LIBOR-BBA 3.0215% 670,983 76,945,000 — 10/28/13 0.62875% 3 month USD-LIBOR-BBA (94,858) 2,860,000 — 10/28/21 3 month USD-LIBOR-BBA 2.329% (221) 766,000 — 10/28/41 3 month USD-LIBOR-BBA 2.9525% (2,602) 3,385,000 — 10/31/21 2.5575% 3 month USD-LIBOR-BBA (71,146) 11,422,000 — 10/31/21 2.55% 3 month USD-LIBOR-BBA (232,188) 3,601,000 — 10/31/41 3 month USD-LIBOR-BBA 3.2025% 172,697 69,632,000 — 11/1/21 2.54% 3 month USD-LIBOR-BBA (1,330,668) 31,403,000 — 11/1/41 3 month USD-LIBOR-BBA 3.205% 1,504,832 4,432,000 — 11/2/41 3.052% 3 month USD-LIBOR-BBA — 6,988,000 — 8/9/21 2.747% 3 month USD-LIBOR-BBA (317,977) 7,303,000 — 8/17/41 3.343% 3 month USD-LIBOR-BBA (600,057) 19,445,000 — 8/17/21 3 month USD-LIBOR-BBA 2.39% 232,308 158,766,349 — 8/18/13 0.439% 3 month USD-LIBOR-BBA 269,882 276,224,225 (E) — 3/21/13 3 month USD-LIBOR-BBA 0.44125% (336,994) 9,236,000 — 8/23/21 2.23667% 3 month USD-LIBOR-BBA 24,608 4,138,000 — 8/31/21 2.348% 3 month USD-LIBOR-BBA (29,576) 5,298,000 — 8/31/21 2.3675% 3 month USD-LIBOR-BBA (47,364) 183,370,900 (8,240) 5/4/13 0.78% 3 month USD-LIBOR-BBA (1,253,557) 31,130,000 (127,633) 8/8/16 3 month USD-LIBOR-BBA 2.065% 1,210,176 33,530,000 (191,959) 9/8/16 3 month USD-LIBOR-BBA 2.14% 1,297,347 25,616,000 — 9/6/20 2.231% 3 month USD-LIBOR-BBA (185,313) 2,311,000 — 9/6/41 3.2375% 3 month USD-LIBOR-BBA (136,377) 70,427,000 — 9/6/13 3 month USD-LIBOR-BBA 0.48875% (64,617) 9,972,000 — 9/8/21 3 month USD-LIBOR-BBA 2.17% (101,502) 9,972,000 — 9/8/21 3 month USD-LIBOR-BBA 2.18% (92,281) 5,946,000 — 9/8/41 2.958% 3 month USD-LIBOR-BBA (10,533) 18,203,000 — 9/8/21 3 month USD-LIBOR-BBA 2.186% (158,460) 1,960,000 — 9/12/20 2.032% 3 month USD-LIBOR-BBA 19,526 1,426,000 — 9/12/41 3.012% 3 month USD-LIBOR-BBA (17,828) 11,644,000 — 9/12/21 2.178% 3 month USD-LIBOR-BBA 114,150 7,577,000 — 9/13/21 2.145% 3 month USD-LIBOR-BBA 97,667 2,092,000 — 9/13/41 2.975% 3 month USD-LIBOR-BBA (10,202) AUD 9,950,000 — 10/13/21 5.0575% 6 month AUD-BBR-BBSW 37,932 AUD 41,210,000 — 3/21/16 5.57% 6 month AUD-BBR-BBSW (1,730,828) AUD 31,330,000 — 3/21/21 6 month AUD-BBR-BBSW 5.88% 2,042,367 AUD 9,160,000 — 4/21/21 6.0675% 6 month AUD-BBR-BBSW (716,550) EUR 63,910,000 — 6/15/13 1 year EUR-EONIA-OIS-COMPOUND 1.67% 1,620,738 EUR 79,887,500 — 6/15/13 1.95% 3 month EUR-EURIBOR-REUTERS (1,882,782) EUR 5,923,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.532% (22,216) EUR 3,457,000 — 10/4/21 2.542% 6 month EUR-EURIBOR-REUTERS 10,248 EUR 4,766,000 — 10/12/21 2.675% 6 month EUR-EURIBOR-REUTERS (60,737) EUR 9,250,000 — 10/14/21 6 month EUR-EURIBOR-REUTERS 2.73% 178,589 GBP 9,404,000 — 9/26/21 6 month GBP-LIBOR-BBA 2.54% (182,728) GBP 2,175,000 — 10/3/21 2.5675% 6 month GBP-LIBOR-BBA 35,420 GBP 14,160,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (709,277) GBP 6,323,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (641,336) GBP 21,410,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 1,905,431 Citibank, N.A. $1,221,000 — 9/23/13 0.459% 3 month USD-LIBOR-BBA 2,064 4,258,000 — 9/23/21 3 month USD-LIBOR-BBA 2.136% (62,041) 25,480,700 (11,753) 9/26/13 0.49% 3 month USD-LIBOR-BBA 16,318 10,300,800 (218,819) 9/26/26 3 month USD-LIBOR-BBA 2.52% (462,104) 5,803,000 — 9/30/18 3 month USD-LIBOR-BBA 1.73625% (26,012) 15,388,000 — 10/3/13 0.55625% 3 month USD-LIBOR-BBA (2,029) 11,688,750 — 10/3/20 3 month USD-LIBOR-BBA 2.04% (129,314) 10,518,750 — 10/3/21 2.159% 3 month USD-LIBOR-BBA 140,326 574,000 — 10/3/41 3 month USD-LIBOR-BBA 2.804% (18,086) 2,053,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% (37,549) 2,217,000 — 8/4/16 1.54375% 3 month USD-LIBOR-BBA (39,345) 21,475,000 1,350,777 7/26/21 4.5475% 3 month USD-LIBOR-BBA (3,226,410) 42,950,000 2,702,629 7/26/21 4.52% 3 month USD-LIBOR-BBA (6,342,973) 5,154,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% (22,575) 9,527,000 — 10/17/21 3 month USD-LIBOR-BBA 2.37% 45,575 39,440,000 — 10/28/13 0.62875% 3 month USD-LIBOR-BBA (48,622) 15,625,000 — 8/5/16 3 month USD-LIBOR-BBA 1.4925% 237,182 86,372,900 177,059 8/25/20 3 month USD-LIBOR-BBA 2.1% (53,463) 13,657,300 35,005 8/25/21 3 month USD-LIBOR-BBA 2.24% 149 15,000,000 — 8/31/21 3 month USD-LIBOR-BBA 2.425% 213,387 24,738,000 1,594,364 8/17/21 4.49% 3 month USD-LIBOR-BBA (3,476,767) SEK 20,293,800 — 10/3/21 2.555% 3 month SEK-STIBOR-SIDE 17,466 SEK 20,695,000 — 10/4/21 2.5% 3 month SEK-STIBOR-SIDE 33,058 SEK 64,670,000 — 7/8/16 3.275% 3 month SEK-STIBOR-SIDE (504,672) SEK 65,979,000 — 7/11/16 3.2825% 3 month SEK-STIBOR-SIDE (516,495) Credit Suisse International $88,920,600 22,877 5/27/21 3 month USD-LIBOR-BBA 3.21% 8,515,987 42,870,000 — 6/30/21 3 month USD-LIBOR-BBA 3.159% 3,769,137 4,752,000 — 9/16/21 3 month USD-LIBOR-BBA 2.20375% (36,930) 91,773,000 — 9/20/13 0.52125% 3 month USD-LIBOR-BBA 39,117 65,476,100 — 9/21/13 0.5% 3 month USD-LIBOR-BBA 56,696 3,880,000 — 9/22/21 2.15125% 3 month USD-LIBOR-BBA 50,766 39,996,000 — 9/29/13 3 month USD-LIBOR-BBA 0.52375% (19,167) 16,364,250 — 10/3/20 3 month USD-LIBOR-BBA 2.055% (160,557) 14,726,250 — 10/3/21 2.172% 3 month USD-LIBOR-BBA 178,930 58,600,000 (E) — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (344,568) 42,321,000 — 10/11/13 3 month USD-LIBOR-BBA 0.65375% 83,586 5,154,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% (22,575) 52,555,000 — 10/11/13 3 month USD-LIBOR-BBA 0.68% 130,843 3,608,000 — 10/17/21 3 month USD-LIBOR-BBA 2.37% 17,260 86,500 15 2/24/15 3 month USD-LIBOR-BBA 2.04% 3,799 50,489,000 — 10/31/13 3 month USD-LIBOR-BBA 0.65% 84,726 79,330,000 — 11/1/13 3 month USD-LIBOR-BBA 0.63% 101,542 16,012,000 — 11/2/13 0.5825% 3 month USD-LIBOR-BBA — 31,626,000 — 11/2/13 0.56% 3 month USD-LIBOR-BBA — 3,152,000 — 8/18/41 3 month USD-LIBOR-BBA 3.3688% 275,331 1,355,000 — 8/24/41 3.0775% 3 month USD-LIBOR-BBA (36,987) 1,108,000 — 8/26/21 2.362% 3 month USD-LIBOR-BBA (9,495) 77,370,900 — 8/31/13 3 month USD-LIBOR-BBA 0.493% (58,356) 171,547,000 — 8/31/13 3 month USD-LIBOR-BBA 0.5125% (62,054) 78,596,500 — 8/31/21 2.43125% 3 month USD-LIBOR-BBA (1,163,714) 22,148,400 — 8/31/41 3 month USD-LIBOR-BBA 3.264% 1,459,892 9,972,000 — 9/8/21 3 month USD-LIBOR-BBA 2.17% (101,502) 6,801,000 — 9/14/41 2.944% 3 month USD-LIBOR-BBA 10,498 158,510,700 11,303 5/27/13 0.72% 3 month USD-LIBOR-BBA (837,007) CHF 12,479,000 — 9/28/21 6 month CHF-LIBOR-BBA 1.405% (95,474) CHF 3,248,000 — 10/5/21 6 month CHF-LIBOR-BBA 1.44% (12,145) CHF 1,938,000 — 10/7/21 1.465% 6 month CHF-LIBOR-BBA 2,050 CHF 2,525,000 — 10/10/21 1.45% 6 month CHF-LIBOR-BBA 7,506 CHF 3,170,000 — 10/14/21 1.535% 6 month CHF-LIBOR-BBA (17,584) GBP 4,340,000 — 10/12/21 6 month GBP-LIBOR-BBA 2.7875% 62,640 GBP 14,164,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 556,398 MXN 78,540,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 250,190 Deutsche Bank AG $4,391,000 — 9/14/21 2.145% 3 month USD-LIBOR-BBA 56,981 5,775,000 — 9/14/41 3 month USD-LIBOR-BBA 2.95% (1,824) 20,531,000 — 9/19/14 3 month USD-LIBOR-BBA 0.6625% (11,033) 13,680,000 — 9/27/18 3 month USD-LIBOR-BBA 1.515% (261,963) 61,576,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (35,188) 806,000 — 9/29/21 2.165% 3 month USD-LIBOR-BBA 10,019 7,231,000 — 9/30/21 3 month USD-LIBOR-BBA 2.1875% (75,158) 18,702,000 — 10/3/20 3 month USD-LIBOR-BBA 2.034% (216,340) 16,830,000 — 10/3/21 2.153% 3 month USD-LIBOR-BBA 233,856 9,394,000 — 10/4/13 3 month USD-LIBOR-BBA 0.56125% 2,065 7,658,000 — 10/4/14 3 month USD-LIBOR-BBA 0.7175% 4,886 1,776,900 — 10/7/14 3 month USD-LIBOR-BBA 0.792% 5,001 149,559,438 — 10/7/16 1.3045% 3 month USD-LIBOR-BBA (241,280) 13,939,320 — 10/7/17 3 month USD-LIBOR-BBA 1.532% (28,925) 1,039,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% (19,679) 1,184,600 — 10/7/14 3 month USD-LIBOR-BBA 0.787% 3,157 99,706,292 — 10/7/16 1.30125% 3 month USD-LIBOR-BBA (144,684) 9,292,880 — 10/7/17 3 month USD-LIBOR-BBA 1.529% (20,975) 43,988,070 — 10/7/16 1.303% 3 month USD-LIBOR-BBA (67,402) 96,474,400 — 10/7/18 3 month USD-LIBOR-BBA 1.7265% (569,720) 5,154,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% (22,575) 4,186,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 8,037 7,615,000 — 10/14/41 2.94375% 3 month USD-LIBOR-BBA 29,472 64,713,000 — 10/31/13 3 month USD-LIBOR-BBA 0.6505% 109,243 8,758,000 — 11/1/41 3 month USD-LIBOR-BBA 3.21% 428,617 31,899,900 (17,402) 7/18/14 0.96% 3 month USD-LIBOR-BBA (358,070) 94,830,000 144,310 7/18/21 3 month USD-LIBOR-BBA 3.04% 7,263,234 7,502,000 — 7/21/21 3 month USD-LIBOR-BBA 3.057% 572,972 140,362,000 — 7/27/13 0.6325% 3 month USD-LIBOR-BBA (427,106) 189,905,400 394,650 8/1/18 2.45% 3 month USD-LIBOR-BBA (8,778,923) 76,284,200 — 8/12/16 3 month USD-LIBOR-BBA 1.255% 234,395 10,309,000 — 11/2/21 2.365% 3 month USD-LIBOR-BBA — 56,887,000 — 8/15/41 3.300791% 3 month USD-LIBOR-BBA (4,192,475) 12,402,900 — 8/16/21 3 month USD-LIBOR-BBA 2.4775% 249,063 16,852,300 — 8/16/16 1.24% 3 month USD-LIBOR-BBA (31,816) 4,900,000 — 8/18/41 3.37% 3 month USD-LIBOR-BBA (429,257) 19,889,300 — 8/22/21 3 month USD-LIBOR-BBA 2.218% (85,845) 23,133,000 — 8/24/16 1.23% 3 month USD-LIBOR-BBA (22,855) 38,826,500 — 8/24/21 2.271% 3 month USD-LIBOR-BBA (15,352) 24,932,100 — 8/24/41 3 month USD-LIBOR-BBA 3.081% 698,421 218,940,500 — 8/30/13 3 month USD-LIBOR-BBA 0.5075% (103,431) 73,496,900 — 8/30/21 2.4075% 3 month USD-LIBOR-BBA (909,469) 25,136,900 — 8/30/41 3 month USD-LIBOR-BBA 3.2425% 1,525,959 230,834,500 (40,784) 5/13/13 0.75% 3 month USD-LIBOR-BBA (1,446,558) 70,873,400 105,718 5/13/21 3 month USD-LIBOR-BBA 3.28% 7,425,993 74,172,900 — 8/31/13 3 month USD-LIBOR-BBA 0.4925% (56,005) 1,000,000 — 8/31/21 2.407% 3 month USD-LIBOR-BBA (12,576) 60,973,400 — 9/12/13 3 month USD-LIBOR-BBA 0.5% (46,173) 21,398,600 — 9/12/21 3 month USD-LIBOR-BBA 2.2125% (142,009) 15,047,200 — 9/12/41 3.065% 3 month USD-LIBOR-BBA (350,961) 8,587,000 — 9/14/16 1.175% 3 month USD-LIBOR-BBA 27,076 19,591,784 334,040 7/21/21 3.55% 3 month USD-LIBOR-BBA (2,051,756) 26,946,367 (862,284) 8/25/41 3 month USD-LIBOR-BBA 4.09% 5,447,192 EUR 54,940,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (6,771,648) KRW 8,040,000,000 — 8/16/16 3 month KRW-CD-KSDA-BLOOMBERG 3.42% (39,740) KRW 8,022,000,000 — 5/9/16 4.115% 3 month KRW-CD-KSDA-BLOOMBERG (184,444) KRW 8,022,000,000 — 4/22/16 4.135% 3 month KRW-CD-KSDA-BLOOMBERG (181,174) KRW 7,955,000,000 — 4/29/16 4.14% 3 month KRW-CD-KSDA-BLOOMBERG (181,078) MXN 78,540,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 274,436 Goldman Sachs International $44,660,500 — 9/19/13 0.515% 3 month USD-LIBOR-BBA 24,004 32,962,000 — 9/19/20 2.13375% 3 month USD-LIBOR-BBA 67,208 15,192,500 — 9/19/41 3 month USD-LIBOR-BBA 3.05% 299,444 400,000 — 9/20/41 3.065% 3 month USD-LIBOR-BBA (9,076) 47,816,900 — 9/21/13 0.5% 3 month USD-LIBOR-BBA 41,405 10,037,000 — 9/21/21 3 month USD-LIBOR-BBA 2.188% (96,660) 57,106,400 — 9/22/13 0.478% 3 month USD-LIBOR-BBA 75,187 44,997,300 — 9/23/13 3 month USD-LIBOR-BBA 0.4525% (82,235) 52,988,000 — 9/26/13 3 month USD-LIBOR-BBA 0.50625% (41,642) 17,996,000 — 9/26/21 3 month USD-LIBOR-BBA 1.93875% (593,025) 17,679,000 — 9/28/41 2.69625% 3 month USD-LIBOR-BBA 938,597 58,912,000 — 9/28/13 3 month USD-LIBOR-BBA 0.5125% (41,405) 600,000 — 9/29/41 3 month USD-LIBOR-BBA 2.87% (10,634) 8,152,000 — 9/29/21 3 month USD-LIBOR-BBA 2.15125% (111,540) 7,701,000 — 10/3/13 3 month USD-LIBOR-BBA 0.558% 1,342 55,537,000 — 10/7/14 3 month USD-LIBOR-BBA 0.7775% 132,397 12,593,000 — 10/11/21 3 month USD-LIBOR-BBA 2.16% (175,523) 5,154,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% (22,575) 32,843,400 — 7/19/21 3 month USD-LIBOR-BBA 3.075% 2,568,878 126,976,600 (53,977) 7/20/16 3 month USD-LIBOR-BBA 1.79% 3,937,603 4,186,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 8,037 9,674,000 — 10/14/21 3 month USD-LIBOR-BBA 2.3745% 53,022 45,075,000 — 10/17/13 0.65375% 3 month USD-LIBOR-BBA (85,926) 11,068,000 — 10/17/21 3 month USD-LIBOR-BBA 2.365% 47,833 8,120,000 — 10/18/13 3 month USD-LIBOR-BBA 0.65875% 16,739 21,438,000 — 10/18/21 2.40125% 3 month USD-LIBOR-BBA (177,994) 13,125,000 — 10/21/13 3 month USD-LIBOR-BBA 0.632% 18,766 9,372,000 — 10/21/21 2.36% 3 month USD-LIBOR-BBA (33,268) 3,102,000 — 10/21/41 3 month USD-LIBOR-BBA 2.94125% (15,196) 40,789,500 (E) — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (214,553) 37,533,000 — 7/25/21 3 month USD-LIBOR-BBA 3.127% 3,094,495 63,818,000 — 7/26/21 3.09125% 3 month USD-LIBOR-BBA (5,046,563) 15,785,000 — 8/1/21 3 month USD-LIBOR-BBA 3.0625% 1,187,778 10,277,000 — 8/2/21 3.00125% 3 month USD-LIBOR-BBA (714,703) 23,805,400 — 10/25/21 2.39625% 3 month USD-LIBOR-BBA (155,640) 12,062,000 — 10/26/13 0.64875% 3 month USD-LIBOR-BBA (20,506) 1,783,000 — 10/26/21 3 month USD-LIBOR-BBA 2.3825% 9,237 8,858,000 — 10/26/41 3 month USD-LIBOR-BBA 3.005% 68,006 1,246,000 — 10/26/21 3 month USD-LIBOR-BBA 2.415% 10,162 4,775,000 — 10/26/41 3 month USD-LIBOR-BBA 3.0375% 68,196 780,000 — 10/27/21 3 month USD-LIBOR-BBA 2.435% 7,723 23,216,800 — 10/31/41 3 month USD-LIBOR-BBA 3.12% 723,856 18,229,300 — 10/31/41 3.10275% 3 month USD-LIBOR-BBA (504,188) 24,805,800 — 8/16/21 3 month USD-LIBOR-BBA 2.47% 481,119 4,080,000 — 8/18/21 2.3425% 3 month USD-LIBOR-BBA (30,600) 1,430,000 — 8/24/41 3 month USD-LIBOR-BBA 3.075% 38,298 19,130,000 — 8/24/21 2.2625% 3 month USD-LIBOR-BBA 7,469 83,390,000 — 8/24/16 3 month USD-LIBOR-BBA 1.235% 103,178 167,593,000 — 8/30/13 3 month USD-LIBOR-BBA 0.48375% (159,549) 17,086,000 — 9/1/20 2.225% 3 month USD-LIBOR-BBA (123,304) 5,108,000 — 9/1/41 3 month USD-LIBOR-BBA 3.195% 259,095 5,631,000 — 9/6/21 2.2575% 3 month USD-LIBOR-BBA 11,235 38,850,000 — 9/13/13 0.52125% 3 month USD-LIBOR-BBA 13,014 5,477,000 — 9/13/41 3.023% 3 month USD-LIBOR-BBA (80,351) 1,593,000 — 9/13/21 3 month USD-LIBOR-BBA 2.16625% (17,430) EUR 27,640,000 — 6/21/13 1 year EUR-EONIA-OIS-COMPOUND 1.632% 808,400 EUR 10,400,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% (28,834) EUR 25,200,000 — 9/29/13 1.47% 6 month EUR-EURIBOR-REUTERS 42,582 EUR 6,300,000 — 9/29/15 6 month EUR-EURIBOR-REUTERS 1.775% (1,254) EUR 46,100,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% (127,813) EUR 1,952,000 — 10/6/21 2.439% 6 month EUR-EURIBOR-REUTERS 30,893 EUR 47,900,000 — 5/26/13 2.224% 6 month EUR-EURIBOR-REUTERS (887,480) GBP 12,161,000 (E) — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 106,177 GBP 6,323,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% (134,245) GBP 11,495,000 (E) — 9/23/31 3.99% 6 month GBP-LIBOR-BBA (19,961) GBP 1,628,000 — 10/6/21 2.525% 6 month GBP-LIBOR-BBA 39,470 GBP 11,038,000 (E) — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (697,496) GBP 11,038,000 (E) — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (600,237) KRW 13,326,000,000 — 9/19/16 3.395% 3 month KRW-CD-KSDA-BLOOMBERG 79,652 KRW 12,777,000,000 — 7/11/16 4.035% 3 month KRW-CD-KSDA-BLOOMBERG (251,463) KRW 7,688,000,000 — 4/21/16 4.12% 3 month KRW-CD-KSDA-BLOOMBERG (169,529) KRW 14,688,468,000 — 8/2/16 3 month KRW-CD-KSDA-BLOOMBERG 3.845% 187,231 SEK 15,460,000 — 9/9/21 2.65% 3 month SEK-STIBOR-SIDE (6,790) JPMorgan Chase Bank, N.A. $117,300,000 (E) — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (703,800) 57,200,000 (E) — 3/22/13 1.185% 3 month USD-LIBOR-BBA (352,924) 88,184,000 — 9/27/13 3 month USD-LIBOR-BBA 0.51375% (56,879) 61,576,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (35,188) 16,377,000 (548,631) 9/8/41 3 month USD-LIBOR-BBA 4.0275% 3,056,537 21,234,000 — 7/19/21 3.074% 3 month USD-LIBOR-BBA (1,658,866) 16,930,000 — 9/29/21 3 month USD-LIBOR-BBA 2.18% (187,195) 7,170,000 — 9/30/21 3 month USD-LIBOR-BBA 2.203% (64,319) 13,536,000 — 10/3/21 3 month USD-LIBOR-BBA 2.184% (149,588) 3,293,000 — 10/4/41 2.75% 3 month USD-LIBOR-BBA 140,212 28,610,000 — 10/4/13 3 month USD-LIBOR-BBA 0.58% 16,990 3,436,000 — 10/7/21 3 month USD-LIBOR-BBA 2.068% (75,584) 2,252,000 — 10/11/21 2.2395% 3 month USD-LIBOR-BBA 14,985 5,154,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% (22,575) 23,979,000 — 10/14/13 3 month USD-LIBOR-BBA 0.677% 57,293 5,919,000 — 10/17/21 3 month USD-LIBOR-BBA 2.37% 28,315 25,505,000 — 10/19/21 3 month USD-LIBOR-BBA 2.387% 158,108 26,256,000 — 10/28/13 3 month USD-LIBOR-BBA 0.65% 43,396 1,579,000 — 10/28/21 3 month USD-LIBOR-BBA 2.396% 9,557 3,311,000 — 10/28/21 3 month USD-LIBOR-BBA 2.351% 6,400 18,229,300 — 10/31/41 3.235% 3 month USD-LIBOR-BBA (994,921) 11,761,500 — 11/1/21 2.445% 3 month USD-LIBOR-BBA (122,437) 171,816,000 — 11/2/13 0.5925% 3 month USD-LIBOR-BBA — 42,194,000 — 8/19/13 0.443% 3 month USD-LIBOR-BBA 68,448 6,242,000 — 8/19/41 3.217% 3 month USD-LIBOR-BBA (351,024) 241,449,800 (25,858) 8/19/13 0.44% 3 month USD-LIBOR-BBA 379,348 42,563,000 — 8/23/13 0.485% 3 month USD-LIBOR-BBA 35,457 1,165,000 — 8/23/41 3.088% 3 month USD-LIBOR-BBA (34,407) 28,821,000 — 8/23/21 3 month USD-LIBOR-BBA 2.243% (60,017) 4,313,000 — 8/30/21 3 month USD-LIBOR-BBA 2.4225% 59,301 59,338,400 — 8/31/13 3 month USD-LIBOR-BBA 0.5% (36,349) 14,000,000 — 8/31/21 2.407% 3 month USD-LIBOR-BBA (176,061) 2,226,000 — 9/2/41 3.187% 3 month USD-LIBOR-BBA (109,091) 14,535,000 — 9/2/21 3 month USD-LIBOR-BBA 2.35% 99,798 93,652,325 (1,804,961) 4/28/21 3 month USD-LIBOR-BBA 3.59% 9,037,431 45,798,000 2,870,390 7/26/21 4.46% 3 month USD-LIBOR-BBA (6,521,837) 45,798,000 2,876,114 7/26/21 4.525% 3 month USD-LIBOR-BBA (6,790,512) 68,697,000 4,347,318 7/27/21 4.745% 3 month USD-LIBOR-BBA (11,536,877) 202,900,000 — 5/9/13 0.7475% 3 month USD-LIBOR-BBA (1,233,152) 2,000,000 — 9/6/21 2.4% 3 month USD-LIBOR-BBA (22,185) 27,683,000 — 9/14/21 3 month USD-LIBOR-BBA 2.124% (412,593) 34,415,000 — 9/14/21 2.1575% 3 month USD-LIBOR-BBA 407,145 4,678,000 — 9/15/41 2.984% 3 month USD-LIBOR-BBA (30,593) 8,184,000 — 9/19/21 3 month USD-LIBOR-BBA 2.266% (19,189) 7,443,000 — 9/19/16 3 month USD-LIBOR-BBA 1.231% (5,673) CAD 12,190,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR 208,670 CAD 19,900,000 — 9/21/21 3 month CAD-BA-CDOR 2.3911% (340,651) CAD 8,100,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR 138,657 CAD 4,633,000 — 9/27/21 3 month CAD-BA-CDOR 2.415% (71,075) CAD 5,333,000 — 10/7/21 3 month CAD-BA-CDOR 2.5125% (38,676) CAD 5,600,000 — 10/14/21 3 month CAD-BA-CDOR 2.6575% 30,009 EUR 63,910,000 — 6/13/13 1 year EUR-EONIA-OIS-COMPOUND 1.74% 1,751,146 EUR 63,910,000 — 6/13/13 1.9865% 3 month EUR-EURIBOR-REUTERS (1,566,554) GBP 2,232,000 — 10/14/21 2.812% 6 month GBP-LIBOR-BBA (39,526) JPY 1,383,000,000 — 2/22/21 1.36375% 6 month JPY-LIBOR-BBA (719,819) JPY 3,056,730,000 — 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (450,685) JPY 3,048,260,000 — 9/16/15 6 month JPY-LIBOR-BBA 0.59125% 291,038 JPY 799,200,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 280,609 JPY 1,074,500,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA (118,748) JPY 678,000,000 — 9/12/21 1.02375% 6 month JPY-LIBOR-BBA (15,148) MXN 44,527,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (122,011) MXN 57,580,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (156,813) MXN 11,220,000 (E) — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 41,603 MXN 57,160,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (39,142) MXN 154,373,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (105,713) MXN 57,160,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% 95,722 MXN 88,180,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 202,879 UBS, AG AUD 14,588,000 — 9/27/21 6 month AUD-BBR-BBSW 4.79% (367,431) AUD 13,035,000 — 9/27/16 4.46% 6 month AUD-BBR-BBSW 122,300 CHF 65,659,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (949,213) Total (E) See Total return swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $7,318,126 $(20,582) 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools $14,181 Barclays Bank PLC 1,671,774 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,744 2,067,891 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 12,694 10,459,753 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 95,121 3,023,481 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 21,239 2,275,771 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 14,206 12,654,009 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (37,527) 10,347,722 — 1/12/208 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (30,688) 7,491,291 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 46,762 3,102,035 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 15,323 362,870 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,609 12,280,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (221,507) 7,318,126 140,645 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 106,890 7,671,137 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 47,885 7,521,661 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (22,307) 7,559,793 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 37,342 20,036,882 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 133,832 15,814,792 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 97,083 32,208,546 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 201,053 7,070,231 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 44,134 1,465,166 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,292 4,751,284 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 33,376 3,444,401 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 24,196 145,867 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,327 13,055,992 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools 40,210 Citibank, N.A. 4,495,286 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 28,061 10,228,182 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 63,847 9,470,444 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 59,117 Credit Suisse International 2,276,805 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 15,398 3,409,394 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 21,282 2,046,470 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 13,669 5,686,812 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (16,865) Deutsche Bank AG 5,686,812 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (16,865) Goldman Sachs International 7,020,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 56,651 5,265,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 37,224 9,380,560 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 78,956 EUR 13,603,000 — 10/18/13 (1.7775%) Eurostat Eurozone HICP excluding tobacco (34,069) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Ford Motor Credit Co., 7%, 10/1/13 Ba1 $— $2,805,000 3/20/12 285 bp $27,820 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (41,662) 4,680,000 12/20/19 (100 bp) 635,859 Deutsche Bank AG Federal Republic of Brazil, 12 1/4%, 3/6/30 Baa2 — 1,500,000 10/20/17 105 bp (34,647) Russian Federation, 7 1/2%, 3/31/30 — — 442,500 4/20/13 (112 bp) (112) United Mexican States, 7.5%, 4/8/33 Baa1 — 2,945,000 3/20/14 56 bp (22,255) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 — EUR 935,000 9/20/13 715 bp 132,567 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 880,000 9/20/13 477 bp 64,029 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 880,000 9/20/13 535 bp 77,786 Goldman Sachs International Lighthouse International Co., SA, 8%, 4/30/14 Ca — EUR 815,000 3/20/13 680 bp (784,368) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 17 Version 1 Index B+ 600,424 $6,042,000 12/20/16 500 bp 280,876 Republic of Argentina, 8.28%, 12/31/33 B3 — 1,385,000 6/20/14 235 bp (183,457) Russian Federation, 7 1/2%, 3/31/30 Baa1 — 225,000 9/20/13 276 bp 6,568 Morgan Stanley Capital Services, Inc. Dominican Republic, 8 5/8%, 4/20/27 — — 2,340,000 11/20/11 (170 bp) (16,283) Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 1,570,000 10/20/12 339 bp (34,897) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at October 31, 2011. Key to holding's currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PEN Peruvian Neuvo Sol RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2011 through October 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $814,190,807. (b) The aggregate identified cost on a tax basis is $1,078,515,700, resulting in gross unrealized appreciation and depreciation of $51,152,388 and $71,127,268, respectively, or net unrealized depreciation of $19,974,880. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $19,291 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $142,015,343 and $160,221,016, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $478,533,553 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rates shown are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 3,000 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk, and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 2,409,200,000 on purchased options contracts for the reporting period. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries, and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $338,000,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $10,947,800,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $23,986,761 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $152,738,902 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $140,274,407. TBA purchase commitments: The fund may enter into “TBA” (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $— $7,231 Energy — — 4,141 Total common stocks — — Asset-backed securities — 81,881,236 — Convertible bonds and notes — 1,071,558 — Convertible preferred stocks — 731,933 — Corporate bonds and notes — 259,539,766 5,442 Foreign government and agency bonds — 1,811,846 — Foreign government bonds and notes — 76,340,683 — Mortgage-backed securities — 176,590,654 3,394,891 Preferred stocks — 929,277 — Purchased options outstanding — 57,241,780 — Senior loans — 20,211,533 — U.S. Government and Agency Mortgage Obligations — 75,741,431 — Warrants — 1,258 34,500 Short-term investments 130,200,090 172,801,570 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(5,646,796) $— Futures contracts (848,319) — — Written options — (118,207,138) — TBA sale commitments — (6,100,781) — Interest rate swap contracts — (60,773,499) — Total return swap contracts — 884,813 — Credit default contracts — (409,276) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $986,291 $1,395,567 Foreign exchange contracts 6,589,908 12,236,704 Equity contracts 35,758 — Interest rate contracts 155,655,534 277,357,897 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Premier Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2011
